 

Exhibit 10.2

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

among

 

ZB, N.A. dba ZIONS FIRST NATIONAL BANK,

as Lender,

 

CLARUS CORPORATION

BLACK DIAMOND EQUIPMENT, LTD.

BLACK DIAMOND RETAIL, INC.

EVEREST/SAPPHIRE ACQUISITION, LLC

BD NORTH AMERICAN HOLDINGS, LLC

PIEPS SERVICE, LLC

BD EUROPEAN HOLDINGS, LLC

SIERRA BULLETS, L.L.C.,

as Co-Borrowers

 

and

 

THE OTHER

LOAN PARTIES FROM TIME TO TIME PARTY HERETO

 

Effective Date: August 21, 2017

 

 

 

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

This Third Amended and Restated Loan Agreement is made and entered into as of
August 21, 2017 (the “Effective Date”) by and among ZB, N.A. dba Zions First
National Bank, as Lender, Clarus Corporation, a Delaware corporation (f/k/a
Black Diamond, Inc.); Black Diamond Equipment, Ltd., a Delaware corporation;
Black Diamond Retail, Inc., a Delaware corporation; Everest/Sapphire
Acquisition, LLC, a Delaware limited liability company; BD North American
Holdings, LLC, a Delaware limited liability company; PIEPS Service, LLC, a
Delaware limited liability company; BD European Holdings, LLC, a Delaware
limited liability company; and Sierra Bullets, L.L.C., a Delaware limited
liability company, collectively as Borrowers, and the other Loan Parties from
time to time party hereto.

 

RECITALS

 

A.Lender and Borrowers have entered into that certain Second Amended and
Restated Loan Agreement dated as of October 31, 2014, as amended by that certain
(i) First Amendment to Second Amended and Restated Loan Agreement dated as of
November 9, 2015, (ii) Second Amendment to Second Amended and Restated Loan
Agreement dated as of March 11, 2016, and (iii) Third Amendment to Second
Amended and Restated Loan Agreement dated as of March 3, 2017 (collectively, the
“Second A&R Loan Agreement”), pursuant to which, among other things, Lender
extended to Borrowers a revolving line of credit in the maximum principal amount
of $20,000,000 as evidenced by that certain Third Amended and Restated
Promissory Note (Revolving Loan) dated March 3, 2017 (the “Third A&R Promissory
Note”) executed by Borrowers in favor of Lender in the maximum principal amount
of $20,000,000.

 

B.Lender and Borrowers now desire to enter into this Third Amended and Restated
Loan Agreement for the purpose of amending and restating the Second A&R Loan
Agreement in its entirety.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.Definitions

 

1.1Definitions

 

Terms defined in the singular shall have the same meaning when used in the
plural and vice versa. As used herein, the term:

 

“Accordion Allowance Amount” means an amount equal to the lesser of (i) the
aggregate amount of all reductions of the Revolving Loan under Section 2.2i
Reductions in Revolving Loan and (ii) $20,000,000.

 

2 

 

 

“Accounting Standards” means (i) in the case of financial statements and
reports, conformity with generally accepted accounting principles fairly
representing in all material respects the financial condition as of the date
thereof and the results of operations for the period or periods covered thereby,
consistent in all material respects with other financial statements of that
company previously delivered to Lender in connection with the Loan, and (ii) in
the case of calculations, definitions, and covenants, generally accepted
accounting principles consistent in all material respects with those used in the
preparation of financial statements of the Loan Parties previously delivered to
Lender.

 

“Administrator” shall have the meaning set forth in Section 10.18 Jury Trial
Waiver, Arbitration, and Class Action Waiver.

 

“Acquisition” means the transactions contemplated in the Acquisition Agreement
and the other Acquisition Documents.

 

“Acquisition Agreement” means that certain Purchase and Sale Agreement dated as
of the Effective Date by and among Sierra, Sellers, and BHH Management, Inc., in
its capacity as the representative of Sellers.

 

“Acquisition Documents” means, collectively, the Acquisition Agreement and the
other Transaction Documents (as defined in the Acquisition Agreement) and, in
each case, all schedules, exhibits and annexes thereto.

 

“Affiliate” means, with respect to a specified Person, another Person (i) which
directly or indirectly controls or is controlled by or is under common control
with the Person specified, (ii) which is a Subsidiary of the Person specified,
or (iii) which directly or indirectly beneficially owns or holds more than 50%
of any voting class of any equity interest of the Person specified. As used in
this definition, “control” or “controlled” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting equity interests,
by contract, or otherwise.

 

“Agreement” means this Third Amended and Restated Loan Agreement, as amended,
supplemented, restated, amended and restated, or otherwise modified from time to
time and together with any exhibits, schedules and addendums hereof and thereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrowers or any of their Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, the applicable percentage set forth as
follows:

 

Tier  Total Net Debt
Leverage Ratio  Applicable
Percentage   Non-Use Fee  1  Greater than or equal to 2.75   4.00%   0.50% 2 
Greater than or equal to 2.00, but less than 2.75   3.00%   0.40% 3  Greater
than or equal to 1.00, but less than 2.00   2.00%   0.30% 4  Less than 1.00 
 1.50%   0.25%

 

3 

 

 

The Applicable Margin shall be adjusted from time to time upon delivery to
Lender of the quarterly financial statements of Black Diamond required to be
delivered pursuant to Section 6.7 Financial Statements and Reports accompanied
by a written calculation of the Total Net Debt Leverage Ratio certified on
behalf of the Borrowers by a Responsible Officer of the Borrowers as of the end
of the fiscal quarter for which such financial statements are delivered. If such
calculation indicates that the Applicable Margin shall increase or decrease,
then on the first day of the calendar month following the date of delivery of
such financial statements and written calculation the Applicable Margin shall be
adjusted in accordance therewith; provided, however, that if the Borrowers shall
fail to deliver any such financial statements for any such fiscal quarter by the
date required pursuant to Section 6.7 Financial Statements and Reports, then, at
Lender’s election, effective as of the first day of the calendar month following
the end of the fiscal quarter during which such financial statements were to
have been delivered, and continuing through the first day of the calendar month
following the date (if ever) when such financial statements and such written
calculation are finally delivered, the Applicable Margin shall be conclusively
presumed to equal Tier 1 specified in the pricing table set forth above. As of
the Effective Date and for each period on or prior to the delivery of the
financial statements in respect of the fiscal quarter ending on September 30,
2017, the Applicable Margin shall be deemed to equal Tier 2 specified in the
pricing table set forth above.

 

In the event that any financial statement delivered pursuant to Section 6.7
Financial Statements and Reports is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) the
Borrowers shall immediately deliver to Lender a corrected financial statement
with an accompanying corrected written calculation certified by a Responsible
Officer of the Borrowers for that period, (ii) the Applicable Margin shall be
determined based on the corrected calculation for that period, and (iii) the
Borrowers shall immediately pay to Lender the accrued additional interest owing
as a result of such increased Applicable Margin for that period. This paragraph
shall survive the termination of this Agreement until the payment in full in
cash of the aggregate outstanding principal balance of the Loans.

 

“Arbitration Order” shall have the meaning set forth in Section 10.18 Jury Trial
Waiver, Arbitration, and Class Action Waiver.

 

“Asset Coverage” means (i) 70% of the sum of the net book value of the accounts
receivable, inventory and property, plant and equipment, less (ii) Total Senior
Net Liabilities of Borrowers on a Consolidated basis, as reflected on Black
Diamond’s Consolidated Financial Statements.

 

“Asset Protection Trust” shall have the meaning set forth in Section 6.27
Creation of Trusts; Transfers to Trusts.

 

“Auto-Extension Letter of Credit” shall have the meaning set forth in Section
2.2e Letters of Credit.

 

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
authorized to close and, when used with respect to all notices and
determinations in connection with, and payments of principal and interest on,
advances of the Loan bearing interest at a LIBOR Rate, any day on which dealings
in dollar deposits are also carried on in the London Interbank market and banks
are open for business in London.

 

4 

 

 

“BDEH” means BD European Holdings, LLC, a limited liability company organized
and existing under the laws of the State of Delaware.

 

“BDEL” means Black Diamond Equipment, Ltd., a corporation organized and existing
under the laws of the State of Delaware.

 

“BDNA” means BD North American Holdings, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

 

“BD-Retail” means Black Diamond Retail, Inc., a corporation organized and
existing under the laws of the State of Delaware.

 

“Black Diamond” means Clarus Corporation, a corporation organized and existing
under the laws of the State of Delaware (f/k/a Black Diamond, Inc.).

 

“Borrowers” means, collectively, Black Diamond, BDEL, BD-Retail, Everest, BDNA,
PIEPS Service, BDEH, Sierra and any domestic Subsidiaries of Borrowers formed by
Borrowers as provided in Section 6.21 Subsidiaries or acquired pursuant to a
Permitted Acquisition, or any of them.

 

“Borrowing Base” shall have the meaning set forth in Section 2.2g Maximum
Availability; Borrowing Base.

 

“Borrowing Base Certificate” means a certificate executed by a Responsible
Officer of Black Diamond in a form provided by or otherwise reasonably
acceptable to Lender, as described in Section 6.7 Financial Statements and
Reports.

 

“Borrowing Base Threshold” shall have the meaning set forth in Section 2.2g
Maximum Availability; Borrowing Base.

 

“Capital Expenditures” means expenditures for fixed or capital assets as
determined in accordance with Accounting Standards.

 

“Cash Equivalents” means cash equivalents as determined in accordance with
Accounting Standards.

 

“Change of Control” shall have the meaning set forth in Section 6.19 Change of
Control.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Lender to secure the
Obligations.

 

5 

 

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to Lender, between Lender and any third party
(including any bailee, consignee, customs broker or similar Person) in
possession of any Collateral or any landlord of any Loan Party for any real
property where any Collateral is located, as the same may be amended, restated,
or otherwise modified from time to time.

 

“Collateral Documents” means, collectively, all security agreements,
assignments, pledges, control agreements, financing statements, deeds of trust,
mortgages, and other documents creating, granting, evidencing or perfecting a
Lien upon the Collateral as security for payment of the Obligations, including,
without limitation, the Pledge and Security Agreement, the Real Property
Security Documents, and all amendments, modifications, addendums, and
replacements thereof, whether presently existing or created in the future.

 

“Collateral Exam” shall have the meaning set forth in Section 6.9 Inspection;
Collateral Exam.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.),
as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate executed by the Loan Parties, as
described in Section 6.7 Financial Statements and Reports, substantially in the
form attached hereto as Exhibit A.

 

“Consolidated” or “on a Consolidated basis” means, with respect to calculations,
amounts, reports, statements, or certificates required hereunder, such
calculations, amounts, reports, statements or certificates of a Person and their
Subsidiaries.

 

“Consolidated Financial Statements” means the Consolidated financial statements
of Black Diamond prepared in accordance with Accounting Standards.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Lender, among
Lender, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the Loan
Party maintaining such account or owning such entitlement or contract, effective
to grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Lender, as the same may be amended, restated, or
otherwise modified from time to time.

 

“Covenant Liquidity” means unencumbered (i) cash or Cash Equivalents in one or
more deposit or approved investment accounts owned by Borrowers plus (ii) all
Marketable Securities owned by Borrowers, in each case, maintained in accounts
located in the United States.

 

6 

 

 

“Debt” means, with respect to any Person and without duplication, (i)
indebtedness or liability for borrowed money; (ii) obligations evidenced by
bonds, debentures, notes, or other similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses; (iii) obligations for the deferred purchase price of property or
services (excluding trade obligations incurred in the ordinary course of
business not more than 120 days past due), including earnouts that in accordance
with Accounting Standards would be included as liabilities on the balance sheet
of such Person, and other accounts payable; (iv) obligations as lessee under
capital leases that in accordance with Accounting Standards would be included as
liabilities on the balance sheet of such Person; (v) current liabilities in
respect of unfunded vested benefits under Plans covered by ERISA; (vi)
obligations under acceptance facilities; (vii) any Disqualified Equity Interests
of such Person; (viii) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder and
all reimbursement or payment obligations with respect to letters of credit,
amounts demanded under performance bonds, bid bonds, appeal bonds, surety bonds,
and other similar instruments issued by or for the account of such Person; (ix)
all indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (x) the principal balance outstanding
under any synthetic lease, off-balance sheet loan or similar off balance sheet
financing product; (xi) all guarantees, endorsements (other than for collection
or deposit in the ordinary course of business), and other contingent obligations
to purchase, to provide funds for payment, to supply funds to invest in any
Person, or otherwise to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (xii)
reserved; and (xiii) obligations secured by any mortgage, deed of trust, lien,
pledge, or security interest or other charge or encumbrance on property, whether
or not such Person has assumed or become liable for the payment of any such
obligation.

 

“Default” means an event which, with the passage of time or giving of notice or
both, without waiver or timely cure, would constitute an Event of Default.

 

“Default Rate” means 3.0% per annum above the LIBOR Rate plus the Tier 1
Applicable Margin.

 

“Disbursement Instructions Letter” shall mean that certain Disbursement
Instructions letter, dated as of the Effective Date, or flow of funds memo in
form and substance satisfactory to Lender.

 

“Dispute” shall have the meaning set forth in Section 10.18 Jury Trial Waiver,
Arbitration, and Class Action Waiver.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days following
the final maturity date of the Loan (excluding any provisions requiring
redemption upon a “change of control” or similar event; provided that such
“change of control” or similar event results in the prior payment in full in
cash of the Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted), the termination of
all commitments to lend hereunder and the termination of this Agreement), (b) is
convertible into or exchangeable for (1) debt securities or (2) any Equity
Interest referred to in (a) above, in each case, at any time on or prior to the
date that is 91 days following the final maturity date of the Loan, or (c) is
entitled to receive scheduled dividends or distributions in cash prior to the
time that the Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted) are paid in full in
cash.

 

7 

 

 

“Distributions” means any payment to any shareholder of the Loan Parties for
dividends, repurchases, redemptions, retirements or reacquisitions of capital
stock, whether in cash or assets.

 

“EBITDA” means earnings before Interest Expense, Income Tax Expense,
depreciation, and amortization and with the following charges or losses to be
added back to EBITDA and the income or gains to be subtracted from EBITDA: (i)
all non-cash income and charges (including, but not limited to, gains on the
sale of non-inventory assets and stock-based compensation); (ii) all
non-recurring gains and losses (including, but not limited to, proceeds from the
sale of non-inventory assets, transaction costs and restructuring costs); and
(iii) all extraordinary gains and losses, not realized in the ordinary course of
business, in each case, as approved by Lender in its sole discretion and as
determined in accordance with Accounting Standards. For the purposes of
calculating EBITDA for any period, if at any time during such period Borrowers
shall have consummated a Permitted Acquisition or any other acquisition
permitted hereunder or if consented to by Lender, the EBITDA for such period
shall be calculated after giving pro forma effect thereto, with pro forma
adjustments arising out of events which are directly attributable to such
acquisition, are factually supportable, and are expected to have a continuing
impact, and, in each case, which are certified to by a Responsible Officer of
Black Diamond, reasonably acceptable to Lender and are recommended by any due
diligence financial review conducted by financial advisors retained by Borrowers
and reasonably acceptable to Lender or otherwise mutually and reasonably agreed
upon by Borrowers and Lender, in each case, as if such acquisition occurred on
the first day of such period. For purposes of calculating EBITDA as of any date
of measurement ending on or before September 30, 2018, EBITDA (for purposes of
calculating Total Leverage Ratio, Total Net Debt Leverage Ratio and Fixed Charge
Coverage Ratio), solely in respect of Sierra, for any period set forth below
included in the Trailing Twelve Months ending on such date shall be deemed to
equal the amount set forth below for such period:

 

Period:  Pre-Closing EBITDA        Calendar quarter ending December 31, 2016 
$1,947,000  Calendar quarter ending March 31, 2017  $4,058,000  Calendar quarter
ending June 30, 2017  $3,131,000 

 

Further, to the extent the calendar months of July, August and September 2017
are included in such Trailing Twelve Months, EBITDA for such quarter and/or
period shall be deemed to equal actual EBITDA for such period, plus add-backs
and plus or minus other adjustments consistent with the methodology utilized by
the parties to this Agreement in determining the other amounts set forth in the
table above.

 

“Effective Date” shall have the meaning ascribed to such term in the
introduction of this Agreement.

 

8 

 

 

“Environmental Condition” means any condition involving or relating to Hazardous
Materials and/or the environment affecting the Real Property, whether or not yet
discovered, which is reasonably likely to or does result in any damage, loss,
cost, expense, claim, demand, order, or liability to or against the Loan Parties
or Lender by any third party (including, without limitation, any government
entity), including, without limitation, any condition resulting from the
operation of the Loan Parties’ business and/or operations in the vicinity of the
Real Property and/or any activity or operation formerly conducted by any Person
on or off the Real Property.

 

“Environmental Health and Safety Law” means any legal requirement that governs
the Loan Parties or the Real Property that requires or relates to:

 

a.           advising appropriate authorities, employees, or the public of
intended or actual releases of Hazardous Materials, violations of discharge
limits or other prohibitions, and of the commencement of activities, such as
resource extraction or construction, that do or could have significant impact on
the environment;

 

b.           preventing or reducing to acceptable levels the release of
Hazardous Materials;

 

c.           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;

 

d.           assuring that products are designed, formulated, packaged, and used
so that they do not present unreasonable risks to human health or the
environment when used or disposed of;

 

e.           protecting resources, species, or ecological amenities;

 

f.            use, storage, transportation, sale, or transfer of Hazardous
Materials or other potentially harmful substances;

 

g.           cleaning up Hazardous Materials that have been released, preventing
the threat of release, and/or paying the costs of such clean up or prevention;
or

 

h.           making responsible parties pay for damages done to the health of
others or the environment or permitting self-appointed representatives of the
public interest to recover for injuries done to public assets.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests or units in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

“ERISA” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“ERISA Affiliate” shall have the meaning set forth in Section 5.8 Compliance
with ERISA.

 

“Event of Default” shall have the meaning set forth in Section 7.1 Events of
Default.

 

9 

 

 

“Everest” means Everest/Sapphire Acquisition, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

 

“Excluded Swap Obligations” means, with respect to any Guarantor or other
non-Borrower pledgor, any Swap Obligation if, and to the extent that, all or a
portion of the Guarantee of such Guarantor of, or the grant by such Guarantor or
pledgor of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s or pledgor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor, the pledge
of such pledgor, or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee, pledge or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender or required to be withheld or deducted from a payment to any Lender
under this Agreement: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Lender being organized under the laws of, or having
its principal office or its applicable lending office located in the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in the Loan pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or (ii) such Lender changes
its lending office, except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding Tax pursuant to Section 2.9a Payments Free of Taxes (provided
that such Lender has complied with Section 2.9d Status of Lenders); (c) Taxes
attributable to such Lender’s failure to comply with Section 2.9d Status of
Lenders; and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Debt” means the existing debt of Borrowers and their Subsidiaries as
set forth on Exhibit B attached hereto and incorporated hereby.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FASB” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“Fiscal Year” means the fiscal year of Black Diamond.

 

“Fiscal Year End” means December 31 for any year.

 

10 

 

 

“Fixed Charge Coverage Ratio” means (a) Consolidated Trailing Twelve Month
EBITDA of Black Diamond minus (i) $3,000,000 (representing an amount of expected
recurring Capital Expenditures), and (ii) dividends, distributions, repurchases,
redemptions, and Income Tax Expense, in each case (other than item (a)(i)), paid
in cash for the Trailing Twelve Months; divided by (b) Interest Expense paid in
cash for the Trailing Twelve Months, plus scheduled principal or other
non-interest payments due on the current portion of all long-term Debt
(including reductions under the Revolving Loan, but excluding any lump sum
payments due and owing upon maturity of such Debt). For purposes of calculating
the Fixed Charge Coverage Ratio as of any date ending on or prior to August 21,
2018, Interest Expense shall equal Interest Expense during the period from the
Effective Date through the date of determination, multiplied by a ratio equal to
365 divided by the number of days which have elapsed since the Effective Date.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Guarantee” means the guarantee made by Guarantor in favor of Lender pursuant to
the terms and conditions of a guarantee agreement in form and substance as
requested by Lender.

 

“Guarantor” means, individually and collectively, as the context requires, any
guarantor of the Loan from time to time, together with their successors and
assigns.

 

“Hazardous Materials” means (i) “hazardous waste” as defined by the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
(42 U.S.C. Section 6901 et. seq.), including any future amendments thereto, and
regulations promulgated thereunder, and as the term may be defined by any
contemporary state counterpart to such act; (ii) “hazardous substance” as
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. Section 9601 et. seq.), including any future amendments
thereto, and regulations promulgated thereunder, and as the term may be defined
by any contemporary state counterpart of such act; (iii) asbestos; (iv)
polychlorinated biphenyls; (v) underground or above ground storage tanks,
whether empty or filled or partially filled with any substance; (vi) any
substance the presence of which is or becomes prohibited by any federal, state,
or local law, ordinance, rule, or regulation; and (vii) any substance which
under any federal, state, or local law, ordinance, rule or regulation requires
special handling or notification in its collection, storage, treatment,
transportation, use or disposal.

 

“Hedging Termination Value” means, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include Lender or any Affiliate of Lender).

 

11 

 

 

“Hedging Transaction” means and includes any transaction now existing or
hereafter entered into between any of the Loan Parties and Lender or an
Affiliate of Lender which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, including without limitation the transactions entered into
pursuant to the Hedging Transaction Documents; provided that such Hedging
Transaction (A) is (or was) entered into by such Loan Party for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by the Loan Parties and not
for speculative purposes, and (B) does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.

 

“Hedging Transaction Documents” means and includes all ISDA Master Agreements
and Schedules thereto, and all Confirmations (as such term is defined by any
ISDA Master Agreement) between any of the Loan Parties and Lender or an
Affiliate of Lender in connection with any Hedging Transactions, together with
all renewals, extensions, modifications, and consolidations of or substitutions
for any of the foregoing “Income Tax Expense” means expenditures and accruals
for federal and state income taxes and foreign income taxes, each determined in
accordance with Accounting Standards.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the Loan
Parties under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Intellectual Property” shall have the meaning set forth in Section 5.17(b)
Intellectual Property.

 

“Intercompany Loans” means any loan or extension of credit from a Loan Party or
non-Loan Party Subsidiary to any Loan Party or non-Loan Party Subsidiary, now
existing or in the future.

 

“Interest Expense” means expenditures and accruals for interest determined in
accordance with Accounting Standards.

 

“Joinder Agreement” means an agreement whereby a company which is the subject of
a Permitted Acquisition or which otherwise becomes a Subsidiary of any Loan
Party agrees to become a Borrower or Guarantor and be bound by the terms and
conditions of the Loan Documents, in form and substance satisfactory to Lender
in its reasonable discretion.

 

“Laws” means any law, statute, rule, regulation or order of any domestic or
foreign government, or any instrumentality or agency thereof having jurisdiction
over the conduct of any Loan Party’s business or the ownership of its
properties.

 

“LC Sublimit” means, at any time, a portion of the Revolving Loan amount
available from time to time for the issuance of Letters of Credit equal to the
lesser of (a) the undrawn amount under the Revolving Loan (including amounts
frozen for outstanding Letters of Credit) at the time of determination and (b)
$5,000,000, in each case, subject to the Borrowing Base to the extent the
Revolving Loan is subject to the Borrowing Base pursuant to Section 2.2g Maximum
Availability; Borrowing Base.

 

12 

 

 

“Lender” means ZB, N.A. dba Zions First National Bank, its successors, and
assigns.

 

“Letter of Credit” means any standby or commercial letter of credit issued by
Lender under this Agreement pursuant to Section 2.2e Letters of Credit for the
account of Borrower.

 

“LIBOR Rate” means the rate per annum quoted by Lender as its One Month LIBOR
Rate based upon the London Interbank Offered Rate for Dollar deposits published
by Bloomberg or other comparable services selected by Lender, as determined for
the date of any adjustment thereof at approximately 11:00 a.m. London time two
Banking Business Days prior to such date of adjustment. If such LIBOR Rate is
not available at such time for any reason, then the LIBOR Rate will be
determined by such alternate method as reasonably selected by Lender. This
definition of LIBOR Rate is to be strictly interpreted and is not intended to
serve any purpose other than providing an index to determine the interest rate
used herein. The LIBOR Rate of Lender may not necessarily be the same as the
quoted offered side in the Eurodollar time deposit market quoted by any
particular institution or service. It is not necessarily the lowest rate at
which Lender may make loans to any of its customers, either now or in the
future. Notwithstanding anything in this Agreement to the contrary, if both (i)
the LIBOR Rate as provided above would be less than zero percent (0.00%) and
(ii) no Hedging Transaction is then in effect pursuant to which Lender is the
Floating Rate Payor (as defined in the Hedging Transaction Documents) and the
floating rate specified in the Hedging Transaction Documents is the LIBOR Rate
or calculated using the LIBOR Rate (a “LIBOR Loan Swap”), then the LIBOR Rate
shall be deemed to be zero percent (0.00%); provided, however, if a LIBOR Loan
Swap is then in effect, then the LIBOR Rate shall be permitted to be less than
zero percent (0.00%) in respect of the Loans solely to the extent, and up to an
amount not to exceed, the notional amount under such LIBOR Loan Swap.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security interest, assignment,
deposit arrangement, or other preferential arrangement of any nature, in, on, of
or with respect to such asset, (b) the interest of a vendor or lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, (c) under the Uniform Commercial Code of any
jurisdiction, any financing statement filed identifying or including such asset
as collateral, and (d) without limiting the foregoing, in the case of Equity
Interests, any purchase option, call or similar right of a third party with
respect to such Equity Interests.

 

“Loan” means the Revolving Loan.

 

“Loan Documents” means this Agreement, the Promissory Note, any Hedging
Transaction Documents, the Collateral Documents, all other agreements, documents
or instruments governing, evidencing, securing, guaranteeing or otherwise
pertaining to the Obligations, and all other agreements and documents
contemplated by any of the aforesaid documents. Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements supplements or
other modifications, addendums and replacements thereto, whether presently
existing or created in the future, and shall refer to this Agreement or such
Loan Document as the same may be in effect at any and all times such reference
becomes operative.

 

13 

 

 

“Loan Parties” means Borrowers, each domestic Subsidiary of any of the
foregoing, and each Person who becomes a party to this Agreement as a borrower.

 

“Marketable Security” means any common stock, debt security or other security of
a Person which is (or will, upon distribution thereof, be) listed on the NYSE,
the American Stock Exchange, NASDAQ or any other national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934, as amended,
or approved for quotation in any system of automated dissemination of quotations
of securities prices in the United States or for which there is a recognized
market maker or trading market provided any such security (i) has a rating of
BBB or higher of S&P or Baa2 of Moody’s, (ii) is not subject to a contractual
lock up or similar agreement restricting transferability, (iii) may be
distributed or resold without volume limitation or other restrictions on
transfer under Rule 144 under the Securities Act of 1933, as amended (or any
successor provision thereof), including without application of paragraphs (c),
(e), (f) and (h) of such Rule 144, and (iv) is not subject to any other
prohibitions or material restrictions on transfer under applicable securities
laws.

 

“Material Adverse Effect” means a material adverse effect on Black Diamond’s and
its Subsidiaries’ financial condition, conduct of their business, or ability to
perform their obligations under the Loan Documents, in each case taken as a
whole.

 

“Material Contract” means any contract or agreement entered into by any Loan
Party, the termination of which could reasonably be expected to have a Material
Adverse Effect.

 

“Maturity Date” means August 21, 2022.

 

“Maximum Availability” means, at the time of determination, an amount equal to
the Maximum Principal Amount of the Revolving Loan set forth in Section 2.2i
Reductions in Revolving Loan, minus the aggregate principal amount of all
advances outstanding under the Revolving Loan (including amounts frozen for
outstanding Letters of Credit).

 

“Maximum Revolving Loan Balance” means, at the time of determination, an amount
equal to (i) the outstanding principal balance under the Revolving Loan plus
(ii) amounts frozen for outstanding Letters of Credit.

 

“Multi-Employer Plan” shall have the meaning set forth in Section 5.8 Compliance
with ERISA.

 

“Negative Pledge” shall have the meaning set forth in Section 6.15 Negative
Pledge.

 

14 

 

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Debt (other than
the Loan) secured by such asset or otherwise subject to mandatory prepayment as
a result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by the Loan Parties).

 

“Net Worth” means total assets minus total liabilities.

 

“Obligations” means and includes without limitation (but without duplication):
(i) any and all obligations, indebtedness and liabilities of any of the Loan
Parties, whether individual, joint and several, absolute or contingent, direct
or indirect, liquidated or unliquidated, now or hereafter existing, in favor of
Lender, including without limitation all unpaid principal of and accrued and
unpaid interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any proceeding relating to any
Loan Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) on the Loan, all accrued and unpaid fees and all
expenses (including all fees and expenses of counsel to Lender incurred and
payable by the Loan Parties pursuant to this Agreement or any other Loan
Document), reimbursements, indemnities and other obligations of the Loan Parties
to Lender or any indemnified party arising under the Loan Documents; (ii) any
and all obligations of any of the Loan Parties, whether individual, joint and
several, absolute or contingent, direct or indirect, liquidated or unliquidated,
now or hereafter existing, in favor of Lender with respect to any treasury
management services, including, without limitation, controlled disbursements,
automated clearinghouse transactions, interstate depository network services,
credit or debit or purchasing cards, or other cash management services; and
(iii) any and all obligations of any of the Loan Parties to Lender or its
Affiliates arising under or in connection with any Hedging Transaction now
existing or hereafter entered into between any such Loan Party and Lender or its
Affiliates, in each case, together with all renewals, extensions, modifications
or refinancings thereof; provided, that Obligations of any Guarantor shall not
include any Excluded Swap Obligations of such Guarantor. The amount of any net
obligation under any Hedging Transaction on any date shall be deemed to be the
Hedging Termination Value thereof as of such date.

 

“Organizational Documents” means, in the case of a corporation, its Articles or
Certificate of Incorporation and By-Laws; in the case of a general partnership,
its Articles or Certificate of Partnership and Partnership Agreement; in the
case of a limited partnership, its Articles or Certificate of Limited
Partnership and Partnership Agreement; in the case of a limited liability
company, its Articles of Organization or Certificate of Formation and Operating
Agreement, Limited Liability Company Agreement or Regulations, if any; in the
case of a limited liability partnership, its Articles or Certificate of Limited
Liability Partnership; and all amendments, modifications, and changes to any of
the foregoing which are currently in effect.

 

15 

 

 

“Other Connection Taxes” means, with respect to any recipient of a payment under
any Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, sold or assigned of any interest in,
engaged in any other transaction pursuant to or enforced any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are imposed with respect to an
assignment.

 

“PBGC” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“Permitted Acquisitions” shall have the meaning set forth in Section 6.17
Mergers, Consolidations, Acquisitions, Sale of Assets.

 

“Permitted Business” means any business in which the Loan Parties are engaged on
the Effective Date or any other business in the outdoor recreation industry,
including without limitation, climbing, hiking, skiing, cycling and camping
products, accessories and apparel, and any business reasonably similar,
ancillary, related or complementary thereto, or a reasonable extension,
development or expansion thereof.

 

“Permitted Joint Venture” shall have the meaning set forth in Section 6.18 Joint
Ventures and Investments.

 

“Permitted Liens” shall have the meaning set forth in Section 6.15 Negative
Pledge.

 

“Person” means any natural person, any unincorporated association, any
corporation, firm, any joint venture, any partnership, any limited liability
company, any association, any enterprise, any trust or other legal entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“PIEPS Service” means PIEPS Service, LLC, a limited liability company organized
and existing under the laws of the State of Delaware.

 

“Plan” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“Pledge and Security Agreement” means one or more security agreements in respect
of any assets of a Loan Party subject to a Lien in favor of Lender including,
without limitation, that certain Pledge and Security Agreement dated as of the
Effective Date made by and among the Loan Parties and Lender, as any of the same
may be amended, modified, extended, renewed, restated or supplemented from time
to time.

 

“Prepayment Event” means (a) any sale, transfer or other disposition of any
property or asset of any Loan Party (other than sales of inventory in the
ordinary course of business) to the extent such asset or property has a fair
value immediately prior to such event in excess of (i) $100,000 for any single
sale, transfer or disposition or (ii) $250,000 in the aggregate with all other
such sales, transfers and dispositions; (b) any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party in respect of which any
Loan Party, individually or in the aggregate, shall receive Net Proceeds in
excess of $100,000; or (c) the occurrence of any Change of Control.

 

16 

 

 

“Promissory Note” means the Revolving Note.

 

“Qualified Account” means an account receivable of Borrowers which meets the
following specifications at the time it is created and at all times thereafter
until collected in full:

 

a.           The account meets all applicable representations and warranties
concerning the Collateral set forth in the Loan Documents.

 

b.           The account is not more than the lesser of (i) three times the
selling/billing terms and (ii) 90 days past due.

 

c.           The account is a bona fide obligation of the account debtor for the
amount identified on the records of Borrowers and there have been no payments,
deductions, credits, payment terms, or other modifications or reductions in the
amount owing on such account except (i) discounts allowed in the ordinary course
of business which have been disclosed in the Borrowing Base Certificate; and
(ii) as otherwise shown on the Consolidated records of Black Diamond and
disclosed to Lender prior to Lender making any advance based upon the account.

 

d.           There are no defenses or setoffs to payment of the account which
can be asserted by way of defense or counterclaim against Borrowers or Lender
and the account will be timely paid in full by the account debtor; provided that
any amount in excess of the asserted amount of such defense or setoff shall be
considered a Qualified Account.

 

e.           Performance of all services giving rise to the account has been
completed and all goods giving rise to the account have been delivered.
Borrowers have possession of or has submitted to Lender shipping or delivery
receipts for all such goods.

 

f.            All services performed and goods sold which give rise to the
account have been rendered or sold in compliance with all applicable laws,
ordinances, rules and regulations and were performed or sold in the ordinary
course of the applicable Loan Party’s business.

 

g.           There have been no extensions, modifications, or other agreements
relating to payment of the account except as otherwise shown on the Consolidated
records of Black Diamond and disclosed to Lender prior to Lender making any
advance based upon the account.

 

h.           The account debtor (i) is located or authorized to do business
within the United States of America and maintains an office and transacts
business in the United States of America, or the Canadian Provinces of British
Columbia, Alberta, Saskatchewan, Manitoba or Ontario or (ii) is located outside
of the United States of America and is supported by insurance, bonds, or other
assurances satisfactory to Lender.

 

17 

 

 

i.            No proceeding has been commenced or petition filed under United
States Bankruptcy Code or any other bankruptcy or insolvency law by or against
the account debtor; no receiver, trustee or custodian has been appointed for any
part of the property of the account debtor; and no property of the account
debtor has been assigned for the benefit of creditors.

 

j.            If 20% or more of the accounts owing to Borrowers by any
particular account debtor do not meet the specifications of Paragraph b, above,
all accounts owing by such account debtor shall not be Qualified Accounts.

 

k.           The account is not owing by an account debtor for whom the terms of
sale by Borrowers are cash on delivery (“COD”) or considered a cash sale.

 

l.            Borrowers do not owe an account payable to the account debtor
which could be set off against the account receivable.

 

m.           If the total of all outstanding accounts owing by any single
account debtor exceeds 20% of the total outstanding current accounts owing to
Borrowers, the amount of accounts owing by such account debtor which exceed such
20% requirement shall not be Qualified Accounts unless Lender has received
satisfactory credit information concerning such account debtor and Lender has
agreed in writing to accept the amount in excess of such 20% requirement as
Qualified Accounts.

 

n.           The account is not subject to any type of retainage.

 

o.           The account does not arise from goods placed on consignment,
guaranteed sale, or other terms by reason of which the payment by the account
debtor may be conditional.

 

p.           The account is not owing by an employee, officer, or director of a
Loan Party or any of its Subsidiaries, sister company, or other company related
to or an Affiliate of a Loan Party.

 

q.           The account is not owing by a parent, shareholder, Subsidiary, or
other Affiliate of a Loan Party.

 

r.            The account is not owing by the United States government or any
agency, department, or division thereof.

 

s.          The account has not been reasonably deemed by Lender to be
unacceptable.

 

t.            The account is not owing by an account debtor reasonably deemed by
Lender to be unacceptable.

 

u.           In respect of account debtors that are located or authorized to do
business within the United States of America, the account is subject to a valid
first priority, fully-perfected security interest under the Laws of the United
States of America (or any territory or state thereunder) in favor of Lender and
is subject to no other security interest, lien, or encumbrance of any nature
whatsoever.

 

18 

 

 

v.           The account does not arise from any construction or installation
project with respect to which a performance bond has been issued and is
outstanding.

 

w.          The account is not owing by a Sanctioned Person.

 

“Qualified Equipment” means “Equipment” (as defined under the UCC) that: (i) is
owned by Borrowers and pursuant to which Borrowers have good title; (ii) that
are not subject to any Liens other than Liens in favor of Lender created by the
Loan Documents except any Liens for current taxes and assessments which are not
delinquent; (iii) Borrowers have the right to subject such Equipment to a Lien
in favor of the Lender; (iv) the full purchase price for such Equipment has been
paid by Borrowers; (v) such Equipment is located on premises (a) owned by
Borrowers or (b) leased by Borrowers where the lessor has delivered to the
Lender a Collateral Access Agreement on the Effective Date or by no later than
90 days following the Effective Date (or such later date as Lender may approve
in its sole and absolute discretion); (vi) that are located at Borrowers’
facilities in the United States of America; (vii) such Equipment is in good
working order and condition (ordinary wear and tear excepted) and is used or
held for use by Borrowers in the ordinary course of business; (viii) such
Equipment (a) is not subject to any agreement which restricts the ability of
Borrowers to use, sell, transport or dispose of such Equipment or which
restricts the Lender’s ability to take possession of, sell or otherwise dispose
of such Equipment and (b) has not been purchased from a Sanctioned Person; and
(ix) such Equipment does not constitute “Fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located.

 

“Qualified Equipment Value” means the value of all Qualified Equipment, as
determined in each case as 100% of net book value of each such Qualified
Equipment depreciated in accordance with Accounting Standards.

 

“Qualified Inventory” means inventory, including inventory in transit or in the
form of raw materials, of Borrowers located in the United States of America
which is subject to no Lien of any nature whatsoever with priority over the
security interest created by the Loan Documents, except any Liens for current
taxes and assessments which are not delinquent, but excluding: (i) inventory
which, in the reasonable discretion of Lender, is damaged, outdated or obsolete
or has been owned by Borrowers for more than six months; (ii) work in progress;
(iii) inventory which is not for direct resale, including, but not limited to,
packaging, labeling, and manufacturing supplies; (iv) inventory which is
prohibited from being sold by any federal, state or local government agency; (v)
inventory which Lender deems, in its reasonable discretion, unacceptable; or
(vi) inventory which is located at a property not owned by a Loan Party the
lessor or warehousemen, as the case may be, has not executed and delivered to
Lender a Collateral Access Agreement regarding the Collateral on the Effective
Date or by no later than 90 days following the Effective Date (or such later
date as Lender may approve in its sole and absolute discretion).

 

“Real Property” means any and all real property or improvements thereon owned or
leased by any Loan Party or in which any Loan Party has any other interest of
any nature whatsoever.

 

19 

 

 

“Real Property Security Documents” means, collectively, any deed of trust,
mortgage, deed to secure debt or other similar instrument executed by any Loan
Party, as trustor, mortgagor, or grantor, and in favor of Lender, creating a
lien on real property in a position acceptable to Lender, and all other
buildings, fixtures and improvements now or hereafter owned or acquired by any
Loan Party and situated thereon, and all rights and easements appurtenant
thereto, securing the Obligations, all in form and substance reasonably
acceptable to Lender, as such any such instruments may be amended, modified,
extended, renewed, restated, or supplemented from time to time.

 

“Reimbursement Agreement” shall have the meaning set forth in Section 2.2e
Letters of Credit.

 

“Reportable Event” shall have the meaning set forth in Section 5.8 Compliance
with ERISA.

 

“Responsible Officer” means, with respect to any Borrower, the president,
chairman, vice chairman, chief executive officer, chief financial officer, vice
president, treasurer, secretary or controller of such Borrower.

 

“Revolving Loan” means the revolving loan described in Section 2.2 Revolving
Loan.

 

“Revolving Note” means, individually and collectively, the revolving line of
credit promissory note to be executed by Borrowers and delivered to Lender
pursuant to Section 2.2c Revolving Note hereto, and any and all renewals,
extensions, modifications, and replacements thereof.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Second A&R Loan Agreement” shall have the meaning set forth in the recitals of
this Agreement.

 

“Sellers” means BHH Management, Inc., a California corporation, and Lumber
Management, Inc., a Delaware corporation.

 

20 

 

 

“Sierra” means Sierra Bullets, L.L.C., a limited liability company organized and
existing under the laws of the State of Delaware.

 

“Subordinated Debt” means any Debt of any Loan Party, now existing or hereafter
created, incurred or arising, which is unsecured and subordinated in right of
payment to the payment of the Obligations in a manner and to an extent that
Lender has approved in writing prior to the creation of such Debt.

 

“Subsidiaries” means any existing or future domestic or foreign corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned by any Borrower,
or the management of which is otherwise controlled by any Borrower, directly, or
indirectly through one or more intermediaries. As used in this definition,
“control” or “controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting equity interests, by contract,
or otherwise.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sweep Account” means any account or accounts of Borrowers established with
Lender pursuant to the Sweep Account Agreement, now or in the future.

 

“Sweep Account Agreement” means any agreement between Borrowers and Lender
establishing a sweep account arrangement, and all amendments, modifications and
replacements thereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed, levied, withheld or assessed by any governmental authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Third A&R Promissory Note” shall have the meaning set forth in the recitals of
this Agreement.

 

“Title Commitment” means Title Company’s unconditional commitment to issue the
Title Insurance Policy, which shall show all exceptions to title and be
accompanied by legible copies of all such recorded exceptions.

 

“Title Company” means a title insurance company reasonably acceptable to Lender.

 

“Title Insurance Policy” means a title insurance policy in the form of an
American Land Title Association Loan Policy-2006 extended coverage (without
revision, modification or amendment) issued by the Title Company, in form and
substance satisfactory to Lender and containing such endorsements as Lender may
require (in form and substance satisfactory to Lender in its sole and absolute
discretion), insuring that the Real Property Security Documents granted to
Lender is a first Lien, subject only to the permitted exceptions provided
therein.

 

21 

 

 

“Total Debt” means the sum of Black Diamond Consolidated Debt (including
outstanding letters of credit but excluding committed but then undrawn amounts
outstanding under the Revolving Loan and obligations of any of Borrowers as a
lessee under any operating lease) owing by Borrowers, as determined in
accordance with Accounting Standards, but not including any Intercompany Loans.

 

“Total Leverage Ratio” means the ratio of (i) Total Debt to (ii) Black Diamond
Consolidated Trailing Twelve Month EBITDA.

 

“Total Net Debt” means Total Debt minus the sum of an amount equal to cash on
hand, Marketable Securities and Cash Equivalents in excess of $10,000,000.

 

“Total Net Debt Leverage Ratio” means the ratio of (i) Total Net Debt to (ii)
Black Diamond Consolidated Trailing Twelve Month EBITDA.

 

“Total Senior Net Liabilities” means total Black Diamond Consolidated
liabilities minus the sum of: (i) an amount equal to cash on hand, Marketable
Securities and Cash Equivalents in excess of $10,000,000, (ii) Subordinated
Debt, and (iii) deferred tax liabilities.

 

“Trailing Twelve Month” means the 12 calendar month period immediately preceding
the date of calculation.

 

“Transaction Expenses” means reasonable and customary costs and fees paid or
accrued in connection with the closing of any acquisitions, including all legal,
accounting, banking and underwriting fees and expenses, commissions, discounts
and other issuance expenses (including, for the avoidance of doubt, financial
consultants engaged for the purpose of determining and implementing a best
practices strategy with respect to the integration of the Person acquired into
the overall Black Diamond operations, accounting systems, culture and so forth).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Utah or any other state the laws of which are required to be applied in
connection with the issue of perfection of security interests.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

1.2Terms Generally

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

22 

 

 

 

2.The Loan

 

2.1Intentionally Omitted

 

2.2Revolving Loan

 

a.           Amount of Revolving Loan. Upon fulfillment of all conditions
precedent set forth in this Agreement, subject to the terms of the Revolving
Note, and so long as no Event of Default exists which has not been waived or
timely cured, and no other breach has occurred which has not been waived or
timely cured under the Loan Documents, Lender agrees to loan Borrowers up to a
maximum principal amount at any time outstanding of $40,000,000, as such maximum
principal amount shall be reduced from time to time as set forth in Section 2.2i
Reductions in Revolving Loan or as may be expanded from time to time as set
forth in Section 2.2j Accordion Allowance.

 

b.           Nature and Duration of Revolving Loan. The Revolving Loan shall be
a reducing revolving loan payable upon the dates and upon the terms and
conditions provided in this Agreement and in the Revolving Note. Lender and
Borrowers intend the Revolving Loan to be in the nature of a line of credit
under which Borrowers may repeatedly draw funds on a revolving basis in
accordance with the terms and conditions of this Agreement and the Revolving
Note. If, at any time prior to the Maturity Date, the Revolving Note shall have
a zero balance owing, the Revolving Note shall not be deemed satisfied or
terminated and shall remain in full force and effect for future draws unless
terminated or suspended upon other grounds. The right of Borrowers to draw funds
and the obligation of Lender to advance funds under the Revolving Loan shall not
accrue until all of the conditions set forth in Section 4.2 Conditions to
Subsequent Loan Disbursements have been fully satisfied, and shall terminate:
(i) upon occurrence and during the continuation of a Default or Event of
Default, or (ii) upon the maturity of the Revolving Loan, unless the Revolving
Loan is renewed or extended by Lender in which case such termination shall occur
upon the maturity of the final renewal or extension of the Revolving Loan. Upon
such termination, any and all amounts owing to Lender pursuant to the Revolving
Note and this Agreement shall thereupon be due and payable in full.

 

c.           Revolving Note. The Revolving Loan shall be evidenced by a Fourth
Amended and Restated Promissory Note (Revolving Loan) (the “Revolving Note”)
which shall amend and restate the Third A&R Promissory Note in its entirety. The
Revolving Note shall be executed and delivered to Lender upon execution and
delivery of this Agreement. Proceeds of the Revolving Loan may be disbursed by
Lender by wire transfer.

 

23 

 

 

 

d.           Notice and Manner of Borrowing. Borrowers shall give Lender at
least one Banking Business Days prior written notice of any advances requested
under the Revolving Loan no later than 2:00 p.m. Mountain Time of the Banking
Business Day on which the requested advance is to be made. The minimum principal
draw amount for any Revolving Loan shall be no less than $1,000,000 and in
increments of $100,000 in excess thereof.

 

Additionally, at the election of Borrowers, the Revolving Loan may be linked to
the Sweep Account pursuant to the Sweep Account Agreement. Borrowers and Lender
may each unilaterally terminate the Sweep Account at any time. To the extent, if
any, the terms of the Sweep Account are inconsistent with or contradict the
terms of the Loan Documents, the terms of the Loan Documents shall govern. All
references in the Sweep Account Agreement to a “Commercial Loan Line” or similar
references to a line of credit are amended to refer to the Revolving Loan.

 

If such election is made, (i) Lender is authorized and directed to disburse
funds under the Revolving Loan for deposit into the Sweep Account on each
Banking Business Day as needed to cover all checks and other charges against the
Sweep Account; (ii) disbursements shall be made up to the lesser of (A) the
Maximum Availability and (B) the Borrowing Base to the extent the Revolving Loan
is subject to the Borrowing Base pursuant to Section 2.2g Maximum Availability;
Borrowing Base, at the time of determination; (iii) upon occurrence of a Default
or Event of Default, Lender may, in its sole discretion, cease all disbursements
under the Revolving Note into the Sweep Account; and (iv) Lender is authorized
and directed to disburse all collected funds in the Sweep Account on each
Banking Business Day to Lender to be applied on the Revolving Loan.

 

It is acknowledged that posting of credits and debits to and from the Sweep
Account are made on the same Banking Business Day the transactions occur and
that the posting of credits and debits to and from the Revolving Loan are made
one Banking Business Day after the transactions occur but are deemed effective
as of the prior Banking Business Day.

 

e.           Letters of Credit. Borrowers may request that Lender or Lender’s
affiliates issue Letters of Credit against the Revolving Loan. Any Letter of
Credit issued hereunder shall be in form and content acceptable to Lender. All
requests for issuance of Letters of Credit shall require two Banking Business
Days’ prior notice, and shall, unless otherwise agreed by Lender, have an expiry
date which is the earlier of one year after its issuance or the Maturity Date
provided that the expiry date of any Letter of Credit may be up to 12 months
later than the Maturity Date if Borrowers agree at the time of issuance of such
Letter of Credit that, at least 30 days prior to the Maturity Date, Borrowers
will provide Lender with cash collateral in the amount of 105% of the stated
amount of the applicable Letter of Credit. Lender may require Borrowers to
execute Lender’s standard application and reimbursement agreement for Letters of
Credit (the “Reimbursement Agreement”), provided that, in the event of any
conflict between the terms of the Reimbursement Agreement and this Agreement,
the terms of this Agreement shall apply, including terms with respect to the
disbursement of funds hereunder to reimburse Lender for drawings on Letters of
Credit.

 

24 

 

 

If any Borrower so requests, Lender shall, subject to the other conditions set
forth in this Section 2.2e and so long as no Default or Event of Default has
occurred and is continuing and there is availability therefor under the Loan,
issue Letters of Credit under this Agreement that have automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must (i) permit Lender to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued, and (ii) not be permitted to have
an expiry date later than the maturity date of the Revolving Loan unless
Borrowers satisfy the requirements set forth in this Section 2.2e. Unless
otherwise directed by Lender in writing, Borrowers shall not be required to make
a specific request to Lender for any such extension. In no event shall the
aggregate amount frozen for outstanding Letters of Credit exceed the LC Sublimit
at any time.

 

Borrowers shall pay quarterly, in advance all fees and charges for issuance of
Letters of Credit, including: (i) fees customarily charged by Lender, (ii) for
standby Letters of Credit, an issuance fee equal to the Applicable Margin then
in effect of the face amount of each such Letter of Credit, and (iii) any fees
set forth in this Agreement or the Reimbursement Agreement. Upon issuance of a
Letter of Credit against the Revolving Loan, an amount of the Revolving Loan
equal to the amount of the Letter of Credit shall be frozen and unavailable for
disbursement upon request of Borrowers so long as the Letter of Credit is
outstanding or subject to payment. Upon payment by Lender of any drawing on any
Letter of Credit issued against the Revolving Loan, Lender shall disburse funds
under the Revolving Loan to reimburse Lender for the amount of the drawing and,
for the avoidance of doubt, the LC Sublimit shall be correspondingly increased
to reflect the reduction of the outstanding Letter of Credit obligations.

 

f.            Non-Use Fee. Borrowers shall pay to Lender a non-use fee based on
the unused portion of the maximum commitment amount of the Revolving Loan at the
time of determination, calculated on the average unused daily balance of the
Revolving Loan for each calendar quarter or portion thereof based on a 360 day
year and actual days elapsed based on the applicable per annum percentage
stipulated in the definition of Applicable Margin. For purposes of calculating
the unused portion of the Revolving Loan, outstanding Letters of Credit issued
hereunder shall be considered usage of the Revolving Loan. The fee shall be
payable quarterly, in arrears, and shall be due no later than the fifth Banking
Business Day after receipt by Borrowers of a statement therefor from Lender.

 

25 

 

 

 

g.           Maximum Availability; Borrowing Base. No advances shall be made
under the Revolving Loan if any such advance exceeds the Maximum Availability at
the time of determination. If at any time the Maximum Availability is less than
$0, Borrowers shall immediately make payment to Lender in a sufficient amount to
have the Maximum Availability equal to an amount not less than $0.
Notwithstanding anything to the contrary in the Loan Documents, to the extent
(a) an Event of Default has occurred and remains continuing or (b) if the
outstanding balance under the Revolving Loan (including amounts frozen for
outstanding Letters of Credit issued thereunder) exceeds $30,000,000 (the
“Borrowing Base Threshold”), in each case, no advances shall be made under the
Revolving Loan if, after making the requested advance, the Maximum Revolving
Loan Balance exceeds the sum of the following (collectively, the “Borrowing
Base”):

 

(i)          80% of the outstanding aggregate amount of the Qualified Accounts;

 

(ii)         50% of the book value, as reasonably determined by Lender, of the
Qualified Inventory; and

 

(iii)        30% of the Qualified Equipment Value, as reasonably determined by
Lender.

 

If at any time the Maximum Revolving Loan Balance exceeds the Borrowing Base,
and to the extent the Borrowing Base Threshold has been exceeded or an Event of
Default has occurred and remains continuing, Borrowers shall immediately make a
payment on the Revolving Loan to Lender in an amount sufficient to eliminate
such excess. Lender shall be entitled to adjust in good faith the definitions of
Qualified Accounts, Qualified Inventory, Qualified Equipment, Qualified
Equipment Value and Borrowing Base based on the results of any Collateral Exam.

 

h.           Payments on Revolving Loan. Principal and interest under the
Revolving Loan shall be payable as follows: Interest shall be paid monthly in
arrears on the first day of each calendar month beginning September 1, 2017. All
principal, unpaid interest and all other amounts due under the Revolving Loan
shall be paid in full on the Maturity Date, unless required to be paid or
prepaid at an earlier date in accordance with this Agreement.

 

i.            Reductions in Revolving Loan. Notwithstanding anything to the
contrary in the Loan Documents, the maximum principal amount that may be
outstanding under the Loan at any time shall be automatically reduced to the
“Maximum Principal Amount” as of each corresponding “Principal Reduction Date”
identified below. If at any such principal reduction date the outstanding
principal balance under the Loan (including amounts frozen for outstanding
Letters of Credit issued thereunder) exceeds the corresponding maximum principal
amount, the Borrowers shall immediately make payment to Lender (and/or cash
collateralize Letters of Credit issued against the Loan in a manner reasonably
acceptable to Lender) in a sufficient amount to eliminate such excess.

 

 

26 

 

 

 

Principal Reduction Date  Maximum Principal
Amount  Effective Date  $40,000,000  January 1, 2018  $38,750,000  April 1,
2018  $37,500,000  July 1, 2018  $36,250,000  October 1, 2018  $35,000,000 
January 1, 2019  $33,750,000  April 1, 2019  $32,500,000  July 1, 2019 
$31,250,000  October 1, 2019  $30,000,000  January 1, 2020  $28,750,000  April
1, 2020  $27,500,000  July 1, 2020  $26,250,000  October 1, 2020  $25,000,000 
January 1, 2021  $23,750,000  April 1, 2021  $22,500,000  July 1, 2021 
$21,250,000  October 1, 2021  $20,000,000 

 

j.            Accordion Allowance. From time to time following the Effective
Date the Borrowers may request that Lender increase the Revolving Loan in an
amount not to exceed the Accordion Allowance Amount provided all of the
following conditions are satisfied: (i) the Borrowers provide Lender not less
than 30 days’ prior written notice that they wish to increase the maximum
principal amount under the Revolving Loan by an amount not to exceed the
Accordion Allowance Amount at the time of determination; (ii) the Loan Documents
are amended in any manner required by Lender, in its sole and absolute
discretion, in order to give effect to any such increase in the Revolving Loan;
and (iii) Lender has agreed, in its sole and absolute discretion, to increase
the maximum principal amount under the Revolving Loan. For the avoidance of
doubt, the maximum commitment amount of the Revolving Loan after giving effect
to any such increase pursuant to this Section shall not exceed $40,000,000.

 

2.3Interest on Loan

 

a.           Interest Rate on Loan. Interest on the Loan shall be calculated on
the basis of a 360 day year and actual days elapsed as follows: The LIBOR Rate
from time to time in effect, adjusted as of the day that is two Banking Business
Days prior to the first day of each calendar month, plus the Applicable Margin.

 

27 

 

 

 

b.Interest Rate Unavailable or Unacceptable.

 

(i)          Notwithstanding the foregoing, if the adoption of any applicable
law, rule, or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender with any request or directive (whether or not
having the force of law) of any such authority, central bank, or comparable
agency, shall make it unlawful or impossible for Lender to maintain balances
based on the LIBOR Rate then in effect, then upon notice to Borrowers by Lender,
the outstanding principal amount of the balances based on the LIBOR Rate then in
effect, together with interest accrued thereon, shall be repaid immediately upon
demand of Lender if such change or compliance with such request, in the judgment
of Lender, requires immediate repayment or, if such repayment is not required,
such balances will accrue interest at an interest rate determined by a
substantially comparable alternate rate method as selected by Lender plus the
Applicable Margin.

 

(ii)         Notwithstanding anything to the contrary herein, if Lender
determines (which determination shall be conclusive) that (A) quotations of
interest rates referred to in the definition of the LIBOR Rate then in effect
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining such LIBOR Rate, or (B) the LIBOR Rate then in
effect does not accurately cover the cost to Lender of making or maintaining
advances based on such LIBOR Rate, then Lender may give notice thereof to
Borrowers, whereupon until Lender notifies Borrowers that the circumstances
giving rise to such suspension no longer exist (1) the right of Borrowers to
request interest pricing based on the LIBOR Rate shall be suspended; and (2)
Borrowers shall repay in full the then outstanding principal amount based on the
LIBOR Rate together with accrued interest thereon, on the last day of the then
current calendar month, or, at Borrowers’ option, convert the outstanding
principal balances based on the LIBOR Rate to balances based on an interest rate
determined by a substantially comparable alternate method as reasonably selected
by Lender on the last day of the then current calendar month plus the Applicable
Margin, with such adjustment thereto reasonably determined by Lender to take
into account such alternate method.

 

c.           Accrual of Interest. Interest on the Loan shall accrue from the
date of disbursement of any principal amount or portion thereof until paid, both
before and after judgment, in accordance with the terms set forth herein.

 

28 

 

 

 

d.           Default Rate. Upon the occurrence and during the continuation of an
Event of Default, at the election of Lender, the Loan and all other Obligations
hereunder shall bear interest at the Default Rate, both before and after
judgment, until paid.

 

2.4Prepayments; Account Debit

 

a.           Optional Prepayments. Borrowers may not prepay in full or in part
any balances unless Borrowers shall make Lender whole and Borrowers shall pay to
Lender all costs incurred by Lender in connection with such prepayment and
compensate Lender for any loss and any breakage costs arising from the
re-employment of funds at rates lower than the rate provided herein, cost to
Lender of such funds, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the Loan and any related costs.

 

b.           Mandatory Payments of Loan.

 

(i)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
Borrowers shall promptly, but in any event within five Banking Business Days
after such Net Proceeds are received by such Person, make a payment on the Loan
in an aggregate amount equal to 100% of such Net Proceeds (without resulting in
any permanent reduction in the Revolving Loan commitment hereunder, except in
the case of a Change of Control); provided that, in the case of any event
described in clauses (a) or (b) of the definition of the term “Prepayment
Event,” if Borrowers shall deliver to Lender a certificate of the president,
chief executive officer, chief financial officer or controller of Borrowers to
the effect that Borrowers intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 180 days after receipt of
such Net Proceeds, to acquire equipment or other tangible or capitalized assets
to be used in the business of Borrowers, and certifying that no Event of Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided, further, that to the extent of any such Net Proceeds therefrom that
have not been so applied by the end of such 180 day period, a prepayment shall
be required in an amount equal to such Net Proceeds that have not been so
applied. Except as specifically set forth herein, nothing contained in this
paragraph shall be or be deemed to be a consent to any Prepayment Event.

 

c.           Account Debit. Borrowers hereby irrevocably authorizes Lender to
charge any of Borrowers’ deposit accounts maintained with Lender for the amounts
from time to time necessary to pay any then due Obligations; provided that
Borrowers acknowledge and agree that Lender shall not be under an obligation to
do so and Lender shall not incur any liability to Borrowers or any other Person
for Lender’s failure to do so.

 

d.           Application of Payments. All payments on the Loan shall be applied
(i) first, to reimbursable fees, late charges, costs and expenses payable by
Borrowers under this Agreement or any of the other Loan Documents, (ii) second,
to accrued interest and (iii) the remainder, if any, to principal.

 

29 

 

 

2.5Recovery of Additional Costs

 

If the imposition of or any change in any law, rule, regulation or treaty, the
issuance of any request, rule, guideline or directive, or the interpretation or
application of any thereof by any court or administrative or governmental
authority (including any request or policy not having the force of law and any
changes imposed by (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines or directives issued under
or in connection with such act and (ii) the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on Lender),
reserve requirements, capital adequacy requirements, Federal Deposit Insurance
Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (a) increase the cost to Lender for extending,
maintaining or funding the Loan, (b) reduce the amounts payable to Lender under
the Loan, or (c) reduce the rate of return on Lender’s capital as a consequence
of Lender’s obligations with respect to the Loan, then Borrowers agree to pay
Lender such additional amounts as will compensate Lender therefor, within five
Banking Business Days after Lender’s demand for such payment. Lender’s demand
shall be accompanied by an explanation of such imposition or charge and a
calculation in reasonable detail of the additional amounts payable by Borrowers,
which explanation and calculations shall be conclusive in the absence of
manifest error.

 

2.6Funding Fee

 

Upon execution and delivery of this Agreement, Borrowers shall pay to Lender a
closing fee in the amount of $60,000. No portion of such loan fee or any other
fee paid hereunder shall be refunded in the event of early termination of this
Agreement or any termination or reduction of the right of Borrowers to request
advances under this Agreement. Lender is authorized and directed, upon execution
of this Agreement and fulfillment of all conditions precedent hereunder, to
disburse a sufficient amount of the Loan proceeds to pay the loan fees in full.

 

2.7Late Fee

 

If any payment hereunder is more than ten days past due, Lender may charge, and
Borrowers shall pay upon demand, a late fee equal to 5% of the amount of such
payment or $50, whichever is greater, to compensate Lender for administrative
expenses and other costs of delinquent payments, and such late fee shall be in
addition to and not as a waiver of, Lender’s remedies arising from Borrowers’
failure to make such payment. The amount of any late fee shall be added to the
principal balance of the Loan and shall accrue interest hereunder at the Default
Rate until paid in full.

 

30 

 

 

2.8Consideration Among Co-Borrowers

 

The transactions evidenced by the Loan Documents are in the best interests of
Borrowers, including non-Borrower Subsidiaries, and creditors of Borrowers,
including non-Borrower Subsidiaries. Borrowers and non-Borrower Subsidiaries are
a single integrated financial enterprise and each of the Borrowers and
non-Borrower Subsidiaries receives a substantial benefit from the availability
of credit under the Loan Documents. Borrowers and non-Borrower Subsidiaries
would not be able to obtain financing in the amounts or upon terms as favorable
as provided in the Loan Documents on an individual basis. The Loan will enable
each of the Borrowers and non-Borrower Subsidiaries to operate their business
more efficiently, more profitably, and to expand their businesses. The direct
and indirect benefits that inure to each of the Borrowers and non-Borrower
Subsidiaries by entering into the Loan Documents constitute substantially more
than “reasonable equivalent value” (as such term is used in § 548 of the United
States Bankruptcy Code) and “valuable consideration”, “fair value”, and “fair
consideration” (as such terms are used in state fraudulent transfer law).

 

2.9Taxes

 

a.           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of a Loan Party) requires the deduction or withholding of any Tax
from any such payment, then (i) the applicable Loan Party shall be entitled to
make such deduction or withholding, (ii) the applicable Loan Party shall timely
pay the full amount deducted or withheld to the relevant governmental authority
in accordance with applicable law, and (iii) if such Tax is an Indemnified Tax,
then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
deductions or withholdings applicable to additional amounts payable under this
Section) the applicable recipient of such payment receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

b.           Payment of Other Taxes by Borrowers. The Loan Parties shall timely
pay to the relevant governmental authority in accordance with applicable law, or
at the option of Lender timely reimburse it for the payment of, any Other Taxes.

 

c.           Indemnification by Borrowers. The Loan Parties shall jointly and
severally indemnify Lender, within 10 Banking Business Days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed on or attributable to amounts payable under this Section) paid or
payable by the applicable recipient of such payment or required to be withheld
or deducted from a payment to such recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate showing in reasonable detail the calculation of the amount of such
payment or liability delivered to the Loan Parties by a Lender shall be
conclusive absent manifest error.

 

31 

 

 

 

d.Status of Lender.

 

(i)          Any Lender that is entitled to an exemption from, reduction of or
withholding of any Tax with respect to payments made under any Loan Document
shall deliver to Borrowers, at the time or times reasonably requested by
Borrowers, such properly completed and executed documentation reasonably
requested by Borrowers as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrowers as will enable
Borrowers to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

(ii)         Without limiting the generality of the foregoing, if any Borrower
is a US Person:

 

(1)         any Lender that is a U.S. Person shall deliver to Borrowers on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrowers),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(2)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrowers (in such number of copies as shall be requested by
Borrowers) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrowers), whichever of the following is applicable: (I) an IRS Form
W-8BEN establishing an exemption from U.S. federal withholding Tax, (II) an IRS
Form W-8ECI, (III) to the extent a Foreign Lender is not the beneficial owner of
a payment received under any Loan Document, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-9, and/or
other certification documents from each beneficial owner, or (IV) executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers to determine the withholding or deduction
required to be made; and

 

(3)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrowers at the time or times prescribed by law and at
such time or times reasonably requested by Borrowers such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrowers as may be necessary for Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

32 

 

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any material respect, it
shall update such form or certification or promptly notify Borrowers in writing
of its legal inability to do so

 

e.           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.9 (including by
the payment of additional amounts pursuant to this Section 2.9), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other person.

 

3.Security for Loan

 

3.1Collateral

 

The Obligations shall be secured by the Collateral, which shall include, without
limitation, a security interest in substantially all assets of the Loan Parties
pursuant to and in accordance with, among other things, the Pledge and Security
Agreement and the other Collateral Documents from time to time required by
Lender.

 

Each Loan Party acknowledges its intention that the Loan is a “Related Debt” as
defined in the Hedging Transaction Documents, and agrees that the intention and
interpretation of said interest rate management transaction is that the Loan is
a “Related Debt” thereunder. The priority of the interests in the Collateral
securing the Loan and any Hedging Transactions shall be pari passu.

 

33 

 

 

 

4.Conditions to Loan Disbursements

 

4.1Conditions to Initial Loan Disbursements

 

Lender’s obligation to disburse any of the Loan on the Effective Date is
expressly subject to, and shall not arise until all of the conditions set forth
below have been satisfied or waived. All of the documents referred to below must
be in a form and substance acceptable to Lender.

 

a.           All of the Loan Documents and all other documents contemplated to
be delivered to Lender prior to funding have been fully executed and delivered
to Lender.

 

b.           All other conditions precedent provided in or contemplated by the
Loan Documents or any other agreement or document have been performed.

 

c.           As of the Effective Date, the following shall be true and correct:
(i) all representations and warranties made by Borrowers in the Loan Documents
are true and correct in all material respects as of the date of such
disbursement; and (ii) no Default or Event of Default has occurred which has not
been waived or timely cured.

 

d.           Lender has received certificates of insurance pursuant to Section
6.8 Insurance reasonably acceptable to Lender.

 

e.           Lender has received a Quality of Earnings report in respect of
Sierra acceptable to Lender.

 

f.            Lender has received a certificate of the corporate secretary, an
assistant secretary or equivalent partner, manager or member, as applicable, of
Borrowers, in a form and content reasonably acceptable to Lender, attaching or
including as applicable: (i) certified copies of all Organizational Documents of
Borrowers, (ii) resolutions of the board of directors or managers, as
applicable, and of the shareholders or members, as applicable, of Borrowers
authorizing and approving the execution, delivery and performance of each Loan
Document to which such Person is a party; (iii) good standing certificates or
their equivalents from the respective states of organization and the respective
states in which the principal places of business of each is located, each to be
dated a recent date prior to the Effective Date; and (iv) signature and
incumbency certificates of the Responsible Officers of Borrowers executing the
Loan Documents.

 

g.           Lender shall have received the initial funding fee referenced in
Section 2.6 Funding Fee and all fees and other amounts due and payable on or
prior to the Effective Date, including, reimbursement or payment of all
reasonable legal fees and expenses of Lender’s counsel, and all reasonable
out-of-pocket expenses required to be reimbursed or paid by Borrowers under the
Loan Documents.

 

h.           The Acquisition shall have been, or simultaneously with the funding
of the Loan will be, consummated on the Effective Date in material compliance
with applicable Law and in accordance with the Acquisition Documents without
material waiver of any term or condition thereof which is materially adverse to
Lender which has not been consented to by Lender (such consent not to be
unreasonably withheld, conditioned or delayed).

 

34 

 

 

 

i.            The Loan Parties shall have delivered to Lender a certified copy
of the final, fully executed Acquisition Documents and any amendments,
modifications or waivers thereto.

 

j.            Lender shall have received payoff statements from each of Sierra’s
existing creditors in a form acceptable to Lender, which shall include the
commitment of each such lender to release its liens and terminate any existing
UCC financing statements which name Sierra as debtor, trustor, or grantor, or
similar designations, or which authorize any Loan Party or Lender to terminate
such UCC financing statements upon payment in full of all indebtedness owing by
Sierra to such lender.

 

k.           Lender has received a pro forma Consolidated unaudited balance
sheet dated as of June 30, 2017, in a form reasonably acceptable to Lender and
with results reasonably acceptable to Lender, which includes a certification by
a Responsible Officer of Black Diamond that such Consolidated balance sheet
fairly presents in all material respects the financial condition of the Loan
Parties as of such date.

 

l.            Each Loan Party shall have provided to Lender the documentation
and other information requested by Lender to enable Lender to verify the Loan
Parties’ identity or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318.

 

m.           The Loan Parties shall have a capital structure reasonably
acceptable to Lender.

 

n.           As of the Effective Date, there has not been any Material Adverse
Effect (as such term is defined in the Acquisition Documents).

 

o.           The Loan Parties shall have delivered to Lender a Disbursement
Instructions Letter.

 

p.           Lender has received a Borrowing Base Certificate dated on or about
the Effective Date covering the period ending June 30, 2017.

 

q.           The Loan Parties shall have provided a completed Compliance
Certificate certifying that (A) the Loan Parties are in compliance with all
terms and conditions of this Agreement and (B) after giving effect to all
transactions on the Effective Date, the Total Leverage Ratio of Borrowers is not
greater than 3.25 to 1.00.

 

All conditions precedent set forth in this Agreement and any of the Loan
Documents are for the sole benefit of Lender and may be waived unilaterally by
Lender.

 

4.2           Conditions to Subsequent Loan Disbursements

 

After the Effective Date, Lender’s obligation to make any disbursements of the
Loan, and to issue, extend or renew any Letter of Credit, shall be subject to
the satisfaction or waiver of the following conditions precedent:

 

35 

 

 

 

a.           At the time of each such disbursement or the issuance, extension or
renewal of such Letter of Credit, and also immediately after giving effect
thereto, the outstanding principal balance of the Loan (including amounts frozen
for outstanding Letters of Credit issued thereunder) plus the amount of any
requested disbursement thereunder (or the stated amount of any requested Letter
of Credit) shall not exceed the lesser of (i) the Maximum Availability at the
time of determination and, to the extent the Borrowing Base Threshold would be
exceeded at the time of determination, (ii) the Borrowing Base.

 

b.           All other conditions precedent for subsequent disbursements
provided in or contemplated by the Loan Documents or any other agreement or
document have been performed.

 

c.           At the time of each such disbursement of the Loan, or the issuance,
extension or renewal of such Letter of Credit, and also immediately after giving
effect thereto, (i) there shall exist no Default or Event of Default, and (ii)
all representations and warranties of the Loan Parties contained herein or in
the other Loan Documents shall be true and correct in all material respects
(except that to the extent any such representation or warranty contains any
materiality qualifier, such representation or warranty shall be true and correct
in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such disbursement of the Loan
or issuance, extension or renewal of any Letter of Credit, except to the extent
that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty shall be true and correct in all respects) as of such
earlier date.

 

d.           The acceptance of the benefits of each disbursement of the Loan or
issuance, extension or renewal of any Letter of Credit shall constitute a
representation and warranty by the Loan Parties to Lender that all of the
applicable conditions specified in this Section 4.2 have been satisfied as of
the times referred to in this Section.

 

4.3No Default, Adverse Change, False or Misleading Statement

 

Lender’s obligation to advance any funds at any time pursuant to this Agreement
and the Promissory Note shall, at Lender’s sole discretion, terminate upon the
occurrence of any Event of Default or any event which could have a Material
Adverse Effect. Upon the exercise of such discretion, Lender shall be relieved
of all further obligations under the Loan Documents.

 

36 

 

 

 

5.Representations and Warranties

 

Each Loan Party as to itself represents and warrants to Lender as follows:

 

5.1           Organization and Qualification

 

Black Diamond is a corporation duly organized and existing in good standing
under the laws of the State of Delaware, and that it is qualified and in good
standing as a foreign corporation in the State of Utah.

 

BDEL is a corporation duly organized and existing in good standing under the
laws of the State of Delaware, and that it is qualified and in good standing as
a foreign corporation in the States of Utah and California.

 

BD-Retail is a corporation duly organized and existing in good standing under
the laws of the State of Delaware, and that it is qualified and in good standing
as a foreign corporation in the State of Utah.

 

Each of Everest, BDNA, PIEPS Service, Sierra and BDEH is a limited liability
company duly organized and existing in good standing under the laws of the State
of Delaware, and that, if required, it is qualified and in good standing as a
foreign limited liability company in the State of Utah or, in the case of
Sierra, in the State of Missouri.

 

Each other Loan Party not listed above is a corporation or limited liability
company, as applicable, duly organized and validly existing in good standing
under the laws of the State of its organization.

 

Each Loan Party is duly qualified to do business and is in good standing as a
foreign corporation or limited liability company, as applicable, in each
jurisdiction where the conduct of its business requires qualification, except
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect.

 

Each Loan Party has the requisite power and authority to own its property and to
conduct the business in which it engages and to enter into and perform its
Obligations under the Loan Documents.

 

Each Loan Party has delivered to Lender or Lender’s counsel accurate and
complete copies of its Organizational Documents which are operative and in
effect as of the Effective Date.

 

5.2Authorization

 

The execution, delivery and performance by such Loan Party of the Loan Documents
and the transactions contemplated thereby have been duly authorized by all
necessary corporate or limited liability company action on the part of such Loan
Party and are not inconsistent with such Loan Party’s Organizational Documents
or any resolution of the shareholders or board of directors or members or
managers, as applicable, of such Loan Party, do not and will not contravene any
provision of, or constitute a default under, any indenture, mortgage, contract,
or other instrument to which such Loan Party is a party or by which it is bound,
where such contravention or default would reasonably be expected to have a
Material Adverse Effect, and that upon execution and delivery thereof, the Loan
Documents will constitute legal, valid, and binding agreements and Obligations
of such Loan Party, enforceable in accordance with their respective terms except
as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors generally and limitations on the availability of equitable
remedies.

 

37 

 

 

5.3Corporate Relationships

 

The shareholders or members, as applicable, of each Loan Party (other than Black
Diamond) and their respective number and percentage of issued and outstanding
Equity Interests in each Loan Party are as set forth on Schedule 5.3 hereto.

 

5.4No Governmental Approval Necessary

 

No consent by, approval of, giving of notice to, registration with, or taking of
any other action with respect to or by any federal, state, or local governmental
authority or organization is required for such Loan Party’s execution, delivery,
or performance of the Loan Documents, except where any failure to so obtain such
consent or approval or take any other action could not reasonably be expected to
have a Material Adverse Effect.

 

5.5Accuracy of Financial Statements

 

The Consolidated audited financial statements of Black Diamond and its
Subsidiaries heretofore delivered to Lender have been prepared in accordance
with Accounting Standards.

 

The Consolidated unaudited financial statements of Black Diamond and its
Subsidiaries heretofore delivered to Lender fairly present in all material
respects Black Diamond’s and its Subsidiaries’ financial condition as of the
date thereof and the results of its operations for the period or periods covered
thereby and are consistent in all material respects with other financial
statements previously delivered to Lender.

 

Since the dates of the most recent Consolidated audited and Consolidated
unaudited financial statements delivered to Lender, there has been no event
which would have a Material Adverse Effect on the financial condition of Black
Diamond and its Subsidiaries, taken as a whole.

 

5.6No Pending or Threatened Litigation

 

Except as disclosed in Black Diamond’s periodic filings with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended,
there are no demands, judgments, actions, suits, orders, decrees, arbitrations
or proceedings pending or, to such Loan Party’s knowledge, threatened against or
affecting any of the Loan Parties in any court or before any governmental
commission, board, or authority which, if adversely determined, would have a
Material Adverse Effect.

 

38 

 

 

5.7Full and Accurate Disclosure

 

This Agreement, the financial statements referred to herein, any loan
application submitted to Lender, and all other statements furnished by the Loan
Parties to Lender under any of the Loan Documents or in connection herewith
contain no untrue statement of a material fact and do not omit to state a
material fact necessary to make the statements contained therein or herein not
misleading in any material respect, as of the date such documents and statements
were delivered or made. Each Loan Party has not failed to disclose in writing to
Lender any fact that would have a Material Adverse Effect.

 

5.8Compliance with ERISA

 

Each Loan Party is in compliance in all material respects with all applicable
provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended, and the regulations and published interpretations thereunder. Neither a
Reportable Event as set forth in Section 4043 of ERISA or the regulations
thereunder (“Reportable Event”) nor a prohibited transaction as set forth in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended, has occurred and is continuing with respect to any employee benefit
plan (other than a multiemployer pension plan as defined under Sections 3(37) or
4001(a)(3) of ERISA or a “Taft Hartley” employee welfare benefit plan
established, maintained, or to which contributions have been made by such Loan
Party or any trade or business (whether or not incorporated) which together with
such Loan Party would be treated as a single employer under Section 4001 of
ERISA (“ERISA Affiliate”) for its employees which is covered by Title I or Title
IV of ERISA (“Plan”); no notice of intent to terminate a Plan has been filed nor
has any Plan been terminated which is subject to Title IV of ERISA; no
circumstances exist that constitute grounds under Section 4042 of ERISA
entitling the Pension Benefit Guaranty Corporation (“PBGC”) to institute
proceedings to terminate, or appoint a trustee to administer a Plan, nor has the
PBGC instituted any such proceedings; neither any Loan Party nor any ERISA
Affiliate has completely or partially withdrawn under Section 4201 or 4204 of
ERISA from any Plan described in Section 4001(a)(3) of ERISA which covers any
employees of the Loan Parties or any ERISA Affiliate (“Multi-employer Plan”);
each Loan Party and each ERISA Affiliate has met its minimum funding
requirements under ERISA with respect to all of its Plans and the present fair
market value of all Plan assets equals or exceeds the present value of all
vested benefits under or all claims reasonably anticipated against each Plan, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA and the regulations thereunder and the applicable
statements of the Financial Accounting Standards Board for calculating the
potential liability of any Loan Party or any ERISA Affiliate under any Plan;
neither any Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC (except payment of premiums, which is current) under ERISA.

 

Each Loan Party, each ERISA Affiliate and each group health plan (as defined in
ERISA Section 733) sponsored by the Loan Parties and each ERISA Affiliate, or in
which any Loan Party or any ERISA Affiliate is a participating employer, are in
compliance with, have satisfied and continue to satisfy (to the extent
applicable) all requirements for continuation of group health coverage under
Section 4980B of the Internal Revenue Code and Sections 601 et seq. of ERISA,
and are in compliance with, have satisfied and continue to satisfy Part 7 of
ERISA and all corresponding and similar state laws relating to portability,
access and renewability of group health benefits and other requirements included
in Part 7.

 

39 

 

 

5.9Compliance with USA Patriot Act

 

No Loan Party is subject to any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list) that prohibits or limits Lender from making any advance or extension of
credit to the Loan Parties or from otherwise conducting business with the Loan
Parties.

 

5.10Compliance with All Other Applicable Law

 

Each Loan Party has complied in all material respects with all applicable Laws,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Black Diamond and its Subsidiaries and their respective
officers and employees and to the knowledge of Black Diamond its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person.  None of (a) Black Diamond, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of Black
Diamond, any agent of Black Diamond or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No advance of Loan proceeds or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.

 

5.11Environmental Representations and Warranties

 

Except as set forth on Schedule 5.11, no Hazardous Materials are now located on,
in, or under the Real Property, nor is there any Environmental Condition on, in,
or under the Real Property and neither the Loan Parties nor, to the Loan
Parties’ knowledge, after due inquiry and investigation, any other Person has
ever caused or permitted any Hazardous Materials to be placed, held, used,
stored, released, generated, located or disposed of on, in or under the Real
Property, or any part thereof, nor caused or allowed an Environmental Condition
to exist on, in or under the Real Property, except, in each instance, in the
ordinary course of the Loan Parties’ businesses under conditions that are
generally recognized to be appropriate and safe and that are in compliance with
all applicable Environmental Health and Safety Laws. No investigation,
administrative order, consent order and agreement, litigation or settlement with
respect to Hazardous Materials and/or an Environmental Condition is proposed,
threatened, anticipated or in existence with respect to the Real Property.

 

Except as set forth on Schedule 5.11, the Loan Parties have no knowledge of the
existence of any report, document, or other evidence of any Hazardous Materials
or Environmental Condition with respect to the Real Property.

 

5.12Operation of Business

 

Except as set forth on Schedule 5.12, to their knowledge, each Loan Party
possesses all material licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct its business
substantially as now conducted and as presently proposed to be conducted, and to
their knowledge, the Loan Parties are not in violation of any valid rights of
others which would have a Material Adverse Effect on the Loan Parties with
respect to any of the foregoing.

 

40 

 

 

5.13Payment of Taxes

 

Each Loan Party has filed all material tax returns (federal, state, and local)
required to be filed and has paid all material taxes, assessments, and
governmental charges and levies, including interest and penalties, on such Loan
Party’s assets, business and income, except such as are being contested in good
faith by proper proceedings and as to which adequate reserves are maintained.

 

5.14Solvency

 

Both before and immediately after the consummation of all transactions
contemplated by the Loan Documents, and immediately after the making of each
advance on the Loan thereafter, and after giving effect to the application of
the proceeds of the Loan, (a) the fair value of the assets of each Loan Party
will exceed its Debts, (b) the present fair saleable value of the assets of each
Loan Party will be greater than the amount that will be required to pay the
probable liability of its Debts, as such Debts can reasonably be expected to
become absolute and matured, (c) each Loan Party will be able to pay its Debts
as such Debts can reasonably be expected to become absolute and matured, and (d)
each Loan Party will not have unreasonably small capital with which to conduct
its business and its business as is proposed, contemplated or about to be
conducted.

 

5.15Employee Matters

 

Except as set forth on Schedule 5.15 hereto, (a) none of the Loan Parties are
subject to any collective bargaining agreement, (b) no petition for
certification or union election is pending with respect to the employees of the
Loan Parties, and to the knowledge of the Loan Parties, no union or collective
bargaining unit has sought such certificates or recognition with respect to the
employees of any Loan Party and (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the knowledge of the Loan Parties,
threatened between any Loan Party and their employees, other than employee
grievances arising in the ordinary course of business which could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

5.16Brokerage

 

There are no rights to or claims for broker’s, finder’s, due diligence,
structuring, debt or equity placement fees, commissions, or similar compensation
payable with respect to the consummation of the transactions contemplated in the
Loan Documents.

 

41 

 

 

5.17Assets of Loan Parties

 

a.           Real Property. (i) Schedule 5.17(a) hereto is a complete and
accurate list of all Real Property owned or leased by the Loan Parties and each
location where Collateral is stored or located, excluding locations where a
non-material amount of Collateral may be located (and with an amount of less
than $300,000 of Collateral in the aggregate for all such locations), Collateral
in transit or located at a Loan Party’s contractor for processing (in the
ordinary course of business), (ii) complete and accurate copies of all leases of
Real Property to which any Loan Party is a party have been provided to Lender,
and (iii) to each Loan Party’s respective knowledge, (A) all such leases are in
full force and effect, are valid, binding and enforceable, and (B) no event of
default or event which, with the passage of time or giving of notice, or both,
would constitute an event of default, has occurred and is existing thereunder.

 

b.           Intellectual Property. Each Loan Party owns, is licensed to use or
otherwise has the right to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes used in or necessary for the
conduct of its business as currently conducted that are material to the business
of the Loan Parties (collectively, “Intellectual Property”) and all such
patents, trademarks, trade names, copyrights, applications therefor, and domain
names identified on Schedule 5.17(b) hereto are duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances. Except as disclosed on Schedule 5.17(b)
hereto, to each Loan Party’s respective knowledge, the use of such Intellectual
Property by the Loan Parties does not and has not been alleged by any Person to
infringe on the rights of any Person. No Loan Party owes any royalties,
honoraria or fees to any Person by reason of its use of the Intellectual
Property.

 

c.           Material Contracts. (i) Schedule 5.17(c) hereto is a complete and
accurate list of all Material Contracts to which the Loan Parties are a party,
(ii) complete and accurate copies of all such contracts have been provided to
Lender, and (iii) to each Loan Party’s respective knowledge, (A) all such
contracts are in full force and effect, and are valid, binding and enforceable,
and (B) no event of default or event which, with the passage of time or giving
of notice, or both, would constitute an event of default, has occurred and is
existing thereunder.

 

d.           Deposit & Securities Accounts. Schedule 5.17(d) hereto lists all
banks and other financial institutions at which the Loan Parties maintain
deposit, securities and/or other accounts, and such Schedule correctly
identifies the name, address and telephone number of each such bank or other
financial institution, the name in which the account is held, a description of
the purpose of the account, and the complete account number.

 

e.           Equity Interests. Schedule 5.17(e) hereto is a complete and
accurate list of all Equity Interests of other Persons owned, directly or
indirectly, by each Loan Party.

 

f.            Vehicles & Equipment. Schedule 5.17(f) attached hereto contains a
complete and accurate list as of the Effective Date, as updated from time to
time upon request by Lender, of all vehicles and equipment which are subject to
certificate of title or similar statutes (as contemplated in Section 9-311 of
the UCC) owned by the Loan Parties in connection with their operations as of the
Effective Date or as updated from time to time upon request by Lender, which
schedule indicates which vehicles are owned by which Loan Party, the lessor of
any vehicles leased by such Loan Party, and the VIN or other identifying number
and state of registration of each.

 

42 

 

 

g.           Title and Liens. The Loan Parties have good, sufficient, and legal
title to all properties and assets reflected in its most recent balance sheet
delivered to Lender, except for assets disposed of in the ordinary course of
business or as otherwise permitted hereunder since the date of such balance
sheet, subject to no Liens other than Permitted Liens.

 

5.18Acquisition Documents

 

As of the Effective Date, the Loan Parties have delivered to Lender a complete
and correct copy of the Acquisition Documents. The Acquisition Documents comply
in all material respects with, and the Acquisition has been consummated in all
material respects in accordance with, all applicable Laws. The Acquisition
Documents are in full force and effect as of the Effective Date and have not
been terminated, rescinded or withdrawn. All requisite approvals by governmental
authorities having jurisdiction over Sellers under the Acquisition Documents,
any Loan Party, or the other Persons referenced therein with respect to the
transactions contemplated by the Acquisition Documents have been obtained,
except where the failure to obtain same could not reasonably be expected to have
a Material Adverse Effect, and no such approvals impose any conditions to the
consummation of the transactions contemplated by the Acquisition Documents or to
the conduct by any Loan Party of its business thereafter.

 

6.Covenants

 

The Loan Parties make the following agreements and covenants, which shall
continue so long as this Agreement is in effect and so long as the Loan Parties
are indebted to Lender for the Obligations.

 

6.1Use of Proceeds

 

The Loan Parties shall use the proceeds of the Loan for general corporate
purposes, including funds for working capital, capital expenditures, loans
and/or investments in wholly-owned foreign Subsidiaries and the issuance of
letters of credit.

 

The Loan Parties shall not, directly or indirectly, use any of the proceeds of
the Loan for the purpose of purchasing or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
or to extend credit to any Person for the purpose of purchasing or carrying any
such margin stock or for any purpose which violates, or is inconsistent with,
Regulation X of said Board of Governors, or for any other purpose not permitted
by Section 7 of the Securities Exchange Act of 1934, as amended, or by any of
the rules and regulations respecting the extension of credit promulgated
thereunder.

 

Borrowers will not request any advance of Loan proceeds or Letter of Credit, and
Borrowers shall not use, and shall procure that their respective Subsidiaries
and their or their respective directors, officers, employees and agents shall
not use, the proceeds of any Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

43 

 

 

6.2Continued Compliance with ERISA

 

The Loan Parties covenant that, with respect to all Plans (as defined in Section
5.8 Compliance with ERISA) which the Loan Parties or any ERISA Affiliate
currently maintains or to which the Loan Parties or any ERISA Affiliate is a
sponsoring or participating employer, fiduciary, party in interest or
disqualified person or which the Loan Parties or any ERISA Affiliate may
hereafter adopt, the Loan Parties and each ERISA Affiliate shall continue to
comply in all material respects with all applicable provisions of the Internal
Revenue Code and ERISA and with all representations made in Section 5.8
Compliance with ERISA, including, without limitation, conformance with all
notice and reporting requirements, funding standards, prohibited transaction
rules, multi-employer plan rules, necessary reserve requirements, and health
care continuation, coverage and portability requirements, except where the
failure to so comply would not have a Material Adverse Effect on Black Diamond
and its Subsidiaries, taken as a whole.

 

6.3Continued Compliance with USA Patriot Act

 

The Loan Parties shall (a) not be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Lender from
making any advance or extension of credit to the Loan Parties or from otherwise
conducting business with the Loan Parties, and (b) provide documentary and other
evidence of the Loan Parties’ identity as may be requested by Lender at any time
to enable Lender to verify the Loan Parties’ identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

6.4Continued Compliance with Applicable Law

 

Each Loan Party shall conduct its business in a lawful manner and in compliance
with all applicable Laws, in each instance in all material respects; shall
maintain in good standing all licenses and organizational or other
qualifications reasonably necessary to its business and existence; and shall not
engage in any business not authorized by and not in accordance with its
Organizational Documents and other governing documents.

 

6.5Prior Consent for Amendment or Change

 

Except as set forth in Schedule 6.5 or changes that would not have any material
adverse effect on Lender, the Loan Parties shall not modify, amend, waive, or
otherwise alter, or fail to enforce, their respective Organizational Documents
or other governing documents, the Acquisition Documents, or any note or other
instrument governing or evidencing the Intercompany Loans, in each case, in any
manner without Lender’s prior written consent.

 

44 

 

 

6.6Payment of Taxes and Obligations

 

The Loan Parties shall pay when due all material taxes, assessments, and
governmental charges and levies on the Loan Parties’ assets, business, and
income, and all material obligations of the Loan Parties of whatever nature,
except such as are being contested in good faith by proper proceedings and as to
which adequate reserves are maintained.

 

6.7Financial Statements and Reports

 

The Loan Parties shall provide Lender with the financial statements and reports
described below. Audited financial statements and reports shall be prepared in
accordance with Accounting Standards. Unaudited financial statements and reports
shall fairly present in all material respects the Loan Parties’ financial
condition as of the date thereof and the results of the Loan Parties’ operations
for the period or periods covered thereby and shall be consistent in all
material respects with other financial statements previously delivered to Lender
in connection with this Loan.

 

Until requested otherwise by Lender, the Loan Parties shall provide the
following financial statements and reports to Lender:

 

a.           Annual audited Consolidated Financial Statements of Black Diamond
for each Fiscal Year, to be delivered to Lender within 90 days after such Fiscal
Year End. Borrowers shall also submit to Lender copies of any management letters
or other reports submitted by independent certified public accountants in
connection with the examination of the financial statements of Borrowers made by
such accountants.

 

b.           Quarterly Consolidated Financial Statements of Black Diamond for
each fiscal quarter of Black Diamond, to be delivered to Lender within 45 days
after the end of the fiscal quarter. The quarterly financial statements shall
include a certification by a Responsible Officer of Black Diamond that the
quarterly financial statements fairly present Borrowers’ financial condition in
all material respects as of the date thereof and the results of the operations
of the period covered thereby and are consistent, except as disclosed in the
footnotes thereto, in all material respects with other financial statements
previously delivered to Lender.

 

c.           Together with each of the annual and quarterly Consolidated
Financial Statements required to be delivered to Lender pursuant to the
provisions of paragraphs (a) and (b) above, Borrowers shall submit to Lender a
Compliance Certificate certifying that Borrowers are in compliance with all
terms and conditions of this Agreement, including compliance with the financial
covenants provided in Section 6.14 Financial Covenants. Each Compliance
Certificate shall include the data and calculations supporting all financial
covenants, whether in compliance or not, and shall be signed by a Responsible
Officer of Black Diamond.

 

45 

 

 

 

d.           Commencing September 1, 2017, within 20 days after the end of each
calendar month (or more frequently as needed to support requests for advances
under the Revolving Loan in excess of the Borrowing Base indicated in the most
recently delivered Borrowing Base Certificate, which such Borrowing Base
Certificate shall be delivered no later than five Banking Business Days prior to
the requested advance date), a Borrowing Base Certificate certifying the amount
of advances for which Borrowers are eligible under the Loan; provided, however,
Borrowing Base Certificates shall only be required to be delivered under this
subsection to the extent (a) an Event of Default has occurred and remains
continuing or (b) if the outstanding balance under the Revolving Loan (including
amounts frozen for outstanding Letters of Credit issued thereunder) exceeds
$30,000,000. The Borrowing Base Certificate shall include the data and
calculations supporting the eligibility and shall be signed by a Responsible
Officer of Black Diamond.

 

e.           Financial forecasts for each Fiscal Year, with projections broken
down by each fiscal quarter, to be delivered to Lender within 60 days after each
Fiscal Year End.

 

f.            Promptly after discovery thereof, the Loan Parties will notify
Lender of any breach of any covenants contained in Section 6 Covenants and of
the occurrence of any Default or Event of Default hereunder.

 

g.           Promptly (but in any event within five Banking Business Days)
provide written notice, with a reasonable description and the intended course of
action of the Loan Parties with respect thereto, of the occurrence of a default
by any Loan Party or by any other party to any Material Contract of which any
Loan Party is aware which would reasonably be expected to result in a Material
Adverse Effect.

 

h.           The Loan Parties will furnish to Lender as soon as available copies
of any other information pertinent to any provision of this Agreement or to the
Loan Parties’ business which Lender may reasonably request.

 

6.8Insurance

 

The Loan Parties shall maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof. Lender shall be named as an additional insured (and, for
the avoidance of doubt, with such insurance policy of the Loan Parties to be
primary insurance and not in any way to be deemed or construed as contributory
with Lender’s own insurance policies) and as lender’s loss payee on all property
and casualty insurance policies, and all property and casualty insurance
policies shall provide that the policies may not be cancelled without at least
ten days prior written notice to Lender.

 

The Loan Parties shall annually provide Lender with (i) a certificate executed
by an authorized officer of the Loan Parties certifying the existence of the
property and casualty insurance program carried by the Loan Parties, and (ii) a
written summary of said program identifying the name of each insurer, the number
of each policy and expiration date of each policy, the amounts and types of each
coverage, and a list of exclusions and deductibles for each policy.

 

46 

 

 

Unless the Loan Parties provide Lender with evidence of the continuing insurance
coverage required by this Agreement, Lender may purchase insurance at the Loan
Parties’ expense to protect Lender’s interests in the Collateral. This insurance
may, but need not, protect the interests of the Loan Parties and their
Subsidiaries. The coverage that Lender purchases may, but need not, pay any
claim that is made against any Loan Party in connection with the Collateral. The
Loan Parties may later cancel any insurance purchased by Lender, but only after
providing Lender with evidence that the Loan Parties and their Subsidiaries have
obtained the insurance coverage required by this Agreement. If Lender purchases
insurance for the Collateral as set forth above, the Loan Parties will be
responsible for the costs of that insurance, including interest and any other
charges that may be imposed with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance, and the costs
of the insurance shall constitute additional Obligations.

 

6.9Inspection; Collateral Exam; Inventory, Equipment and Accounts Receivable

 

The Loan Parties shall at any reasonable time during normal business hours and
from time to time permit Lender or any representative of Lender to examine and
evaluate the Collateral, to audit the Collateral perfection procedures, and to
conduct an appraisal of such Collateral, which appraisal shall be conducted by
an appraiser acceptable to Lender, and to examine, inspect, audit and make
copies of and abstracts from the records and books of account of, and visit and
inspect the properties and assets of the Loan Parties and to discuss the
affairs, finances, and accounts of the Loan Parties with any of the Loan
Parties’ officers and directors and with the Loan Parties’ independent
accountants, customers, vendors or suppliers or any other party reasonably
deemed necessary by Lender (collectively, the “Collateral Exam”); provided,
however, that Lender shall (i) take reasonable steps to ensure the
confidentiality of any documents or information that may be disclosed pursuant
to this Section, including maintaining the confidentiality thereof as required
by laws, rules and regulations, including the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended; (ii) schedule each
Collateral Exam at least ten (10) days in advance with the Loan Parties and not
conduct more than one Collateral Exams in any consecutive 12 month period; and
(iii) not conduct the Collateral Exam in a manner or at a time that unreasonably
interferes with the business of the Loan Parties; provided, further, that
clauses (ii) and (iii) immediately above shall not apply during the occurrence
and continuation of an Event of Default. As long as there is no continuing Event
of Default, the Loan Parties shall pay all reasonable costs and expenses of no
more than one Collateral Exam in any twelve-month period; provided, that, the
Loan Parties shall pay all reasonable costs and expenses of any Collateral Exams
performed after the occurrence and during the continuation of an Event of
Default.

 

If at any time (a) an Event of Default has occurred and remains continuing or
(b) if the outstanding balance under the Revolving Loan (including amounts
frozen for outstanding Letters of Credit issued thereunder) exceeds $30,000,000,
in each case, then the Loan Parties shall promptly (i) notify Lender in writing
upon any Qualified Inventory, Qualified Equipment or Qualified Account ceasing
to be or being determined to have been incorrectly identified as Qualified
Inventory, Qualified Equipment or a Qualified Account and (ii) provide Lender
with such reports and records concerning equipment, inventory, accounts
receivable and accounts payable as Lender may reasonably request. Unless
requested otherwise by Lender, the Loan Parties shall provide the following
reports and records to Lender at any time (a) an Event of Default has occurred
and remains continuing or (b) if the outstanding balance under the Revolving
Loan (including amounts frozen for outstanding Letters of Credit issued
thereunder) exceeds $30,000,000:

 

47 

 

 

a.           An accounts receivable aging report in a form acceptable to Lender,
to be delivered to Lender together with each Borrowing Base Certificate ( and
each Loan Party hereby authorizes Lender to verify such Loan Party’s accounts
through written or verbal verification methods at the reasonable discretion of
Lender).

 

b.           An accounts payable aging report in a form acceptable to Lender, to
be delivered to Lender together with each Borrowing Base Certificate.

 

c.           An inventory reconciliation report, reconciling inventory to the
Loan Parties’ financial statements and the most recent Borrowing Base
Certificate in a form acceptable to Lender, to be delivered to Lender together
with each Borrowing Base Certificate.

 

d.           An annual list of the names, addresses and phone numbers of all
account debtors on each Loan Party’s accounts, including reporting for its
Subsidiaries, in a form acceptable to Lender to be delivered to Lender together
with each Compliance Certificate delivered on the last quarter of each fiscal
year.

 

e.           An annual equipment report in a form reasonably acceptable to the
Lender which includes the exact name, address and phone number of the customer
with whom the equipment is located, the serial number and any other identifying
information for the equipment, the acquisition date of the equipment, the
acquisition value, the accumulated depreciation, the book value and the
currency, to be delivered to Lender on each anniversary of the Effective Date.

 

6.10Operation of Business

 

The Loan Parties shall maintain all material licenses, permits, franchises,
patents, copyrights, trademarks, and trade names, or rights thereto, that the
Loan Parties reasonably determine are necessary in the operation of their
business. The Loan Parties shall continue to engage in a Permitted Business.

 

6.11Maintenance of Records and Properties

 

The Loan Parties shall keep adequate records and books of account in which
complete entries will be made in accordance with Accounting Standards. The Loan
Parties shall maintain, keep and preserve all of their material properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted.
Notwithstanding anything in this Agreement to the contrary, the Loan Parties
shall be free to close any of their respective offices or open any offices as
they, in their reasonable business judgment, determine is appropriate.

 

6.12Notice of Claims

 

The Loan Parties shall promptly notify Lender in writing of all actions, suits
or proceedings filed against or affecting the Loan Parties in any court or
before any governmental commission, board, or authority which, if adversely
determined, would have a Material Adverse Effect.

 

48 

 

 

 

6.13Environmental Covenants

 

The Loan Parties covenant that they will:

 

a.           Not permit the presence, use, disposal, storage or release of any
Hazardous Materials on, in, or under the Real Property, except in the ordinary
course of the Loan Parties’ business under conditions that are generally
recognized to be appropriate and safe and that are in compliance with all
applicable Environmental Health and Safety Laws.

 

b.           Not permit any substance, activity or Environmental Condition on,
in, under or affecting the Real Property which is in violation of any
Environmental Health and Safety Laws.

 

c.           Comply in all material respects with the provisions of all
Environmental Health and Safety Laws.

 

d.           Notify Lender promptly of any material discharge of Hazardous
Materials, Environmental Condition, or environmental complaint or notice
received from any governmental agency or any other party.

 

e.           Upon any material discharge of Hazardous Materials or upon the
occurrence of any Environmental Condition, promptly comply with all
Environmental Health and Safety Laws related thereto, promptly pay any fine or
penalty assessed in connection therewith (unless being contested in good faith),
and promptly notify Lender of such events.

 

f.            Permit Lender to inspect in a non-invasive manner the Real
Property for Hazardous Materials and Environmental Conditions, and to inspect
all books, correspondence, and records pertaining thereto (except during the
continuance of an Event of Default), and upon the occurrence and continuation of
an Event of Default, to conduct tests thereon.

 

g.           Provide a Phase 1 report (including all validated and unvalidated
data generated for such reports) of a qualified independent environmental
engineer reasonably acceptable to Lender, reasonably satisfactory to Lender in
scope, form, and content, and provide to Lender such other and further
assurances reasonably satisfactory to Lender, that the Loan Parties are in
compliance with these covenants concerning Hazardous Materials and Environmental
Conditions, and that any past violation thereof has been corrected in compliance
with all applicable Environmental Health and Safety Laws. Lender shall be
entitled to one report every two years at the Loan Parties’ expense if Lender
has a good faith reason to believe that there is an Environmental Condition
affecting the Real Property. Upon the occurrence and during an Event of Default,
Lender shall be entitled to a report from time to time upon request of Lender
and at the Loan Parties’ expense.

 

49 

 

 

 

h.           Immediately advise Lender of any additional, supplemental, new, or
other material information concerning any Hazardous Materials or Environmental
Conditions relating to the Real Property.

 

6.14Financial Covenants

 

Except as otherwise provided herein, each of the accounting terms used in this
Section 6.14 shall have the meanings used in accordance with Accounting
Standards. Each of the financial covenants listed below shall be tested on a
quarterly basis.

 

a.           Minimum Fixed Charge Coverage Ratio. Black Diamond and its
Subsidiaries, on a Consolidated basis and to be measured at each reporting
period set forth in Section 6.7 Financial Statements and Reports, shall maintain
a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00.

 

b.           Maximum Total Leverage Ratio. Black Diamond and its Subsidiaries,
on a Consolidated basis and to be measured at each reporting period set forth in
Section 6.7 Financial Statements and Reports, shall maintain a Total Leverage
Ratio of not more than 3.25 to 1.00.

 

c.           Net Worth. Black Diamond and its Subsidiaries, on a Consolidated
basis, will maintain a Net Worth, measured at each reporting period set forth in
Section 6.7 Financial Statements and Reports, of not less than $140,000,000 at
the Fiscal Year End for 2016, plus an increase of $2,000,000 at each Fiscal Year
End thereafter.

 

d.           Asset Coverage. Black Diamond and its Subsidiaries, on a
Consolidated basis, measured at each reporting period set forth in Section 6.7
Financial Statements and Reports, shall maintain a positive amount of Asset
Coverage. Asset Coverage shall be adjusted on a pro forma basis for future
Permitted Acquisitions, such calculations to be limited to pro forma statements
filed with the Securities Exchange Commission, or if not filed with the
Securities Exchange Commission, then subject to reasonable approval by Lender.

 

e.           Maximum Capital Expenditures. Black Diamond and its Subsidiaries,
on a Consolidated basis, will not make any Capital Expenditures if, after giving
effect thereto, the aggregate of all Capital Expenditures made by Borrowers, on
a Consolidated basis, would exceed $5,500,000 in any Fiscal Year; provided,
however, that if during any Fiscal Year the amount of Capital Expenditures
permitted for that year is not so utilized, such unutilized amount may be added
to the maximum Capital Expenditures permitted under this Section 6.14(e) during
the next succeeding Fiscal Year, but in no event shall the maximum Capital
Expenditures during any Fiscal Year include unused amounts from any year prior
to the immediately preceding Fiscal Year.

 

50 

 

 

6.15Negative Pledge

 

The Loan Parties will not, and will not allow any non-Loan Party Subsidiary to,
create, incur, assume, or suffer to exist any mortgage, deed of trust, pledge,
lien, security interest, hypothecation, assignment, or other preferential
arrangement, charge, or encumbrance (including, without limitation, any
conditional sale, other title retention agreement, or finance lease) of any
nature, upon or with respect to any of its domestic or foreign properties or
assets, now owned or hereafter acquired, or sign or file, under the Uniform
Commercial Code of any jurisdiction, a financing statement under which any Loan
Party appears as debtor, or sign any security agreement authorizing any secured
party thereunder to file such financing statement, except (all of the following,
collectively, “Permitted Liens”): (a) those contemplated by this Agreement; (b)
liens arising in the ordinary course of business (such as liens of carriers,
warehousemen, mechanics, repairmen, and materialmen) and other similar liens
imposed by law for sums not yet due and payable or, if due and payable, those
being contested in good faith by appropriate proceedings and for which
appropriate reserves are maintained in accordance with Accounting Standards; (c)
easements, rights of way, restrictions, minor defects or irregularities in title
or other similar liens which alone or in the aggregate do not interfere in any
material way with the ordinary conduct of the business of the Loan Parties; (d)
liens for taxes and assessments not yet due and payable or, if due and payable,
those being contested in good faith by appropriate proceedings and for which
appropriate reserves are maintained in accordance with Accounting Standards; (e)
Permitted Liens set forth on Schedule 6.15 hereto; (f) liens securing Debt not
to exceed an aggregate outstanding amount of $2,000,000, except as authorized by
prior written consent of Lender; (g) pledges or deposits in the ordinary course
of business in connection with workers’ compensation, employment and
unemployment insurance and other social security legislation, other than any
lien imposed by ERISA; (h) deposits to secure the performance of bids, trade
contracts and leases (other than Debt), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, or arising as a
result of process payments under government contracts to the extent required or
imposed by applicable laws, all to the extent incurred in the ordinary course of
business; and (i) liens granted by a Loan Party in favor of a licensor under any
intellectual property license agreement entered into by such Loan Party, as
licensee, in the ordinary course of such Loan Party’s business; provided, that
such liens do not encumber any property other than the intellectual property
licensed by such Loan Party pursuant to the applicable license agreement and the
property manufactured or sold by such Borrower utilizing such intellectual
property.

 

The Loan Parties will not, and will not allow any non-Loan Party Subsidiary to,
enter into any agreement with any third party (each a “Negative Pledge”) whereby
any Loan Party or such Subsidiary is prohibited from creating, incurring,
assuming or suffering to exist any mortgage, deed of trust, pledge, lien,
security interest, hypothecation, assignment, deposit arrangement, or other
preferential arrangement, charge, or encumbrance (including, without limitation,
any conditional sale, other title retention agreement, or finance lease) of any
nature, upon or with respect to any of such Person’s wholly-owned properties or
assets (or such Person’s partially owned property or assets to the extent any
such property or asset is collectively wholly-owned by the Loan Parties and/or
non-Loan Party Subsidiaries), now owned or hereafter acquired, or from signing
or filing, under the Uniform Commercial Code of any jurisdiction, a financing
statement under which the Loan Parties or any of their Subsidiaries appear as
debtor, or signing any security agreement authorizing any secured party
thereunder to file such financing statement, or enter into any agreement with
any third party whereby the Loan Parties’ or such non-Loan Party Subsidiary’s
rights to do any of the foregoing are limited or restricted in any way, other
than standard and customary Negative Pledge provisions in property acquired with
the proceeds of any capital lease or purchase money financing that extend and
apply only to such acquired property.

 

51 

 

 

6.16Restriction on Debt

 

The Loan Parties will not, and will not allow any non-Loan Party Subsidiary to,
create, incur, assume, or suffer to exist any Debt except as permitted by this
Section 6.16.

 

Permitted exceptions to this covenant are: (a) the Loan; (b) Intercompany Loans;
(c) obligations under Hedging Transaction Documents with Lender or its
affiliates; (d) Debt, not to exceed an aggregate outstanding principal amount of
$2,000,000, which amount includes secured debt as authorized under Sections
6.15(e) and (f) of this Agreement; (e) the Subordinated Debt; (f) any foreign
currency or interest rate hedge in the ordinary course of business; (g) Existing
Debt; and (h) contingent obligations of (A) the Loan Parties or any non-Loan
Party Subsidiaries in respect of Debt otherwise permitted hereunder of the Loan
Parties or any non-Loan Party Subsidiaries, and (B) the Loan Parties or any
non-Loan Party Subsidiaries for customary and commercially reasonable
indemnification obligations incurred in good faith in connection with any
Permitted Acquisitions or otherwise in connection with contractual obligations
entered into in the ordinary course of business.

 

6.17Mergers, Consolidations, Acquisitions, Sale of Assets

 

None of the Loan Parties shall wind up, liquidate, or dissolve itself,
reorganize, merge, or consolidate into, acquire, or convey, sell, assign,
transfer, lease, or otherwise dispose of (whether in one transaction or a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person other than another Loan Party (and after
providing Lender with no less than fifteen (15) days advance notice) except in
connection with Permitted Acquisitions.

 

“Permitted Acquisitions” means mergers, consolidations or acquisitions meeting
the following requirements:

 

a.           At the time of completion of the Permitted Acquisition, no Default
or Event of Default which has not been waived or timely cured, exists.

 

b.           Prior to closing of the Permitted Acquisition, Borrowers shall
present information concerning the business conducted by the potential Permitted
Acquisition to Lender and Lender shall respond to the Loan Parties as to whether
or not the potential Permitted Acquisition is deemed to be a Permitted Business
within five Banking Business Days.

 

c.           Prior to the closing of the Permitted Acquisition, the Loan Parties
shall have provided Lender with a pro forma compliance certificate in the form
provided in Section 6.7 Financial Statements and Reports, showing that upon
completion of the Permitted Acquisition, the Loan Parties will be in compliance
with the financial covenants provided in Section 6.14 Financial Covenants based
off the most recent financial statements delivered to Lender. The method and
information used in the calculation of the financial covenants for the pro forma
compliance certificate shall be reasonably acceptable to Lender.

 

52 

 

 

d.           If the Permitted Acquisition is a merger or a consolidation, either
(i) one of the Loan Parties will be the surviving entity, (ii) the acquired
company will become a majority-owned Subsidiary of one of the Loan Parties, or
(iii) the Loan Parties will comply with Section 6.17f.

 

e.           If the Permitted Acquisition is an acquisition of ownership
interests in a company, the acquired company will be a majority-owned Subsidiary
of one of the Loan Parties.

 

f.            If the Permitted Acquisition is an acquisition of a majority of
the ownership interests in a company or is a merger where a Borrower is not the
surviving company and the company is not a foreign Subsidiary, the Loan Parties
must comply with Section 6.21 Subsidiaries.

 

g.           The aggregate amount of consideration paid by the Loan Parties in
(i) any individual transaction or series of related transactions does not exceed
$10,000,000 or (ii) all such transactions does not exceed $40,000,000 in the
aggregate.

 

h.           Such Permitted Acquisition shall not be hostile and shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equityholders of the Person to be acquired.

 

i.            Borrowers shall have notified Lender of such proposed acquisition
at least thirty (30) days prior to the consummation thereof and furnished to
Lender copies of agreements, instruments and other documents as Lender
reasonably shall request.

 

6.18Joint Ventures and Investments

 

No Loan Party will make any capital contribution to or investment in, or
purchase any stock or other Equity Interest of, any other Person, except in
connection with Permitted Acquisitions, formation of Subsidiaries in compliance
with Section 6.21, or any joint venture meeting the following requirements (the
“Permitted Joint Ventures”):

 

a.           At the time of completion of the proposed Permitted Joint Venture,
no Default or Event of Default which has not been waived or timely cured,
exists.

 

b.           At no time shall the Loan Parties own less than 45% of the
interests in the proposed Permitted Joint Venture. If at any time the Loan
Parties own more than 50% of the interests in the proposed Permitted Joint
Venture, such Permitted Joint Venture must comply with Section 6.21
Subsidiaries.

 

c.           At all times the Loan Parties shall have control of the proposed
Permitted Joint Venture. For purposes of this Section control means the Loan
Parties have a “financial controlling interest” determined in accordance with
Accounting Standards.

 

d.           The aggregate amount of consideration paid by the Loan Parties for
the proposed Permitted Joint Venture and all other Permitted Joint Ventures
during the preceding three year period shall not exceed $3,000,000.

 

53 

 

 

6.19Change in Control

 

a.           No Change of Control of Black Diamond shall occur.

 

“Change of Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under such Act) of 40% or more of the outstanding common stock of
Black Diamond, other than a “person” or “group” that includes Warren B. Kanders;
or (ii) during any 24-month period individuals who at the beginning of such
period constituted the Board of Directors of Black Diamond (together with any
new directors whose election by the Board of Directors or whose nomination for
election by the shareholders of Black Diamond was approved by a vote of a
majority of the directors who either were directors at the beginning of such
period or whose election or nomination was previously so approved) ceasing for
any reason to constitute a majority of the Board of Directors of Black Diamond.

 

b.           Black Diamond shall own, either directly or indirectly, all of the
equity interests of each of the other Loan Parties.

 

6.20Loans and Distributions

 

The Loan Parties shall not (i) declare or pay any dividends, (ii) purchase,
redeem, retire or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, (iii) make any distribution of assets to its
stockholders, investors, or equity holders, whether in cash, assets, or in
obligations of any Loan Party, (iv) allocate or otherwise set apart any sum for
the payment of any dividend or distribution on, or for the purchase, redemption,
or retirement of any shares of its Equity Interests, or (v) make any other
distribution by reduction of capital or otherwise in respect of any shares of
its Equity Interests; provided, however the Loan Parties may make (a)
redemptions and repurchases pursuant to employee stock compensation plans
entered into in the ordinary course of business and (b) dividends, redemptions,
repurchases and distributions as described in the foregoing clauses (i) through
(v) where such proceeds are payable exclusively to other Loan Parties.

 

The Loan Parties shall not make any loans or pay any advances of any nature
whatsoever to any Person, except advances in the ordinary course of business to
(i) vendors, suppliers, and contractors, (ii) employees, not to exceed $500,000
in the aggregate at any one time outstanding, and (iii) Intercompany Loans.

 

54 

 

 

6.21Subsidiaries

 

No Loan Party shall, directly or indirectly, (a) create, form or acquire any
foreign Subsidiaries or (b) create, form or acquire any domestic Subsidiaries
unless the Loan Parties and the other specified parties comply with the
remainder of this Section. If any Loan Party, directly or indirectly, creates,
forms or acquires any Subsidiary on or after the Effective Date, such Loan Party
will, and will cause such Subsidiary to, contemporaneously with the creation,
formation or acquisition of such new Subsidiary, (1) deliver to Lender, not less
than 15 days prior to the consummation of the creation, formation or acquisition
of such subsidiary, a summary providing a reasonably detailed description of
such subsidiary and the current terms and conditions of the proposed creation,
formation or acquisition of such subsidiary in writing, (2) grant to Lender a
perfected security interest in and Lien on (A) all of the issued and outstanding
Equity Interests of such Subsidiary or (B) to the extent such Subsidiary is a
“controlled foreign corporation” under Section 957 of the Code, no more than 66%
of the issued and outstanding voting Equity Interests and 100% of the issued and
outstanding non-voting Equity Interests of such Subsidiary and (3) at Lender’s
option, cause any Subsidiary that is a domestic Subsidiary to (A) either
guarantee the payment and performance of the Obligations or become a Borrower
hereunder by executing the Joinder Agreement, (B) grant to Lender a first
priority, perfected security interest in and lien on all of such Subsidiary’s
assets pursuant to a security agreement or a joinder agreement to the Collateral
Documents, in either case in form and substance reasonably satisfactory to
Lender and (C) deliver such other documentation and take such other actions as
reasonably required by Lender.

 

6.22Subordinated Debt

 

Payments of principal under the Subordinated Debt may be made only: (a) so long
as the Loan Parties are in pro forma compliance with the financial covenants set
forth in Section 6.14 Financial Covenants; (b) Borrowers do not draw on the
Revolving Loan to repay such Subordinated Debt unless Black Diamond demonstrates
to Lender to Lender’s satisfaction (which determination shall be in Lender’s
sole discretion) that such use of the Revolving Loan will not impair Black
Diamond’s liquidity and availability under the Revolving Loan for funding
Capital Expenditures, seasonal working capital and other corporate obligations
and operational cash requirements; and (c) any such payment is not prohibited by
the terms of such Subordinated Debt and any related subordination agreement.

 

6.23Prior Consent for Name or Organizational Change

 

The Loan Parties shall not change their name or convert to a different form of
legal entity without Lender’s prior written consent, which such consent shall
not be unreasonably withheld, delayed or conditioned.

 

6.24Maintenance of Existence

 

Each Loan Party shall maintain and preserve (a) its existence and good standing
in the jurisdiction of its organization, and (b) its qualification and good
standing in each jurisdiction where the nature of its business makes such
qualification necessary unless such failure under this clause (b) would not
reasonably be expected to have a Material Adverse Effect.

 

6.25Further Assurances

 

Each Loan Party shall take such actions as Lender may reasonably request from
time to time to (a) obtain the full benefits of the Loan Documents, (b) protect,
preserve, maintain, and enforce Lender’s rights in (and the priority of Lenders’
Lien on) the Collateral and (c) enable Lender to exercise all of any of the
rights, remedies and powers granted herein of in any other Loan Documents
including, without limitation, upon the occurrence of any Event of Default, the
execution and delivery, as applicable, of any certificates representing Equity
Interests owned by any Loan Party, any Collateral Documents of Intellectual
Property owned by any Loan Party, and any Real Property Security Documents in
respect of any Real Property owned by any Loan Party.

 

55 

 

 

6.26Intercompany Loans

 

Each Loan Party agrees that all Intercompany Loans are and shall remain
unsecured and subordinated in right of payment to the prior payment in full of
all Obligations (other than treasury management obligations and contingent
indemnification obligations). Notwithstanding any provision in this Agreement to
the contrary, so long as no Event of Default has occurred and is continuing, the
Loan Parties may make and receive payments with respect to Intercompany Loans to
the extent not otherwise prohibited by this Agreement; provided, however, that
in the event of and during the continuance of any Event of Default, no payment
shall be made by or on behalf of any Loan Party on account of any Intercompany
Loan. In the event that any Loan Party receives any payment of any Intercompany
Loan at a time when such payment is prohibited by this Section, such payment
shall be held by such Loan Party in trust for the benefit of, and shall be paid
forthwith over and delivered to Lender.

 

6.27Creation of Trusts; Transfers to Trusts

 

The Loan Parties shall not create as settlor any trust, or transfer any assets
into any trust, without giving written notice to Lender at least ninety (90)
days prior to such creation or transfer. Such notice shall describe in
reasonable detail the trust to be created and/or the asset transfer to be made.
Failure by any such settlor to provide that notice shall be an Event of Default
under the Loan Documents.

 

The Loan Parties shall not create as settlor any actual or purported spendthrift
trust, asset protection trust or any other trust intended by its terms or
purpose (or having the effect) to protect assets from creditors or to limit the
rights of existing or future creditors (an “Asset Protection Trust”) without the
prior written consent of Lender. Lender may withhold that consent in its sole
discretion. Creation of any Asset Protection Trust, and each transfer of assets
thereto, by any such settlor without Lender’s prior written consent:

 

a.           Shall be an Event of Default under the Loan Documents;

 

b.           Shall have the effect of, and shall be deemed as a matter of law,
regardless of that settlor’s solvency, of having been made by that settlor with
the actual intent of hindering and delaying and defrauding Lender as that
settlor’s creditor; and

 

c.           Shall constitute a fraudulent transfer that is unenforceable and
void (not merely voidable) as against Lender.

 

With respect to each such fraudulent transfer, Lender shall have all the rights
and remedies provided by state fraudulent transfer laws, or otherwise provided
at law or equity. Lender shall have the right to obtain an ex parte court order
directing the trustee of the Asset Protection Trust to give Lender written
notice a reasonable time (of not less than ten (10) Banking Business Days) prior
to making any distribution from said trust. Nothing in this paragraph shall
limit or affect any rights or remedies otherwise provided to Lender by law,
equity or any contract.

 

56 

 

 

6.28Updated Schedules of Assets; Certificates of Title

 

The Loan Parties shall, at the time of delivery of the Compliance Certificate
delivered pursuant to Section 6.7 Financial Statements and Reports, provide
written updates (if any) to Lender of any change in the information provided in
Schedules 5.3, 5.17(a), 5.17(b), 5.17(c), 5.17(d), 5.17(e), which updated
schedule(s) must be certified by a Responsible Officer of Black Diamond. From
time to time within 30 days following Lender’s request therefor, the Loan
Parties shall deliver to Lender the original certificates of title or similar
title documents for all of each Loan Party’s owned vehicles and equipment, with
Lender’s lien properly recorded thereon and free and clear of any other Liens.

 

6.29Notice of Termination of Leases

 

Each Loan Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse or manufacturing facility where any Collateral is or may be located.
Each Loan Party agrees to give Lender prompt written notice upon knowledge of
any officer of a Loan Party of any termination of or abandonment or surrender
under any lease of Real Property and other similar agreements.

 

6.30Material Contracts

 

Unless doing so would not result in a Material Adverse Effect, none of the Loan
Parties shall (a) without the prior written consent of Lender, amend, modify or
waive the performance of material obligations with respect to the Material
Contracts; (b) without the prior written consent of Lender, request a waiver or
consent from any party to any of the Material Contracts; (c) without the prior
written consent of Lender, terminate or permit the early termination of any
Material Contracts; or (d) cause any material default or any event of default
under any Material Contract, as a result of which the counterparty thereto has
the right to terminate such Material Contract.

 

6.31Real Property

 

If requested by Lender upon the occurrence and during the continuance of an
Event of Default, each Loan Party shall deliver the following to Lender in
respect of Real Property owned by such Loan Party as requested by Lender in its
sole discretion, in each case in form and substance satisfactory to Lender:

 

a.           Real Property Security Documents. Fully executed Real Property
Security Documents or amendment to existing Real Property Security Documents
with respect to such Real Property.

 

b.           Title Commitment. A Title Commitment with respect to such Real
Property and evidence satisfactory to Lender that the Title Company has issued
or irrevocably committed to issue the Title Insurance Policy or endorsements to
an existing Title Insurance Policy reasonably required by Lender with respect to
such Real Property to Lender.

 

57 

 

 

 

c.           Other Information. Such other agreements, instruments, documents,
reports, studies, appraisals, maps, plats, surveys or other information with
respect to such Real Property as may be reasonably requested by Lender.

 

6.32Bank Accounts; Treasury Management; Control Agreements

 

As a factor in determining the interest rate charged by Lender on the Loan and
to provide additional security for Lender, each Loan Party shall maintain its
principal depository and substantially all of its payment accounts with Lender
and shall use Lender for the Loan Parties’ treasury management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, interstate depository network services, credit
cards, stored value cards and other cash management services), unless such Loan
Party has obtained the prior written approval of Lender; provided, that the Loan
Parties may collectively maintain (i) accounts residing in the United States
containing up to $300,000 and (ii) accounts residing outside of the United
States to collect foreign receivables and accounts in foreign currencies
containing up to $10,000,000, in each case, in the aggregate at any one time
without the prior written approval of Lender. If Lender grants such approval,
such Loan Party agrees to enter into and cause the bank or other financial
institution at which the account is to be maintained to enter into a Control
Agreement simultaneously with the opening of such account.

 

6.33Collateral Access Agreements

 

Except with the prior written consent of Lender, after the Effective Date and
upon the occurrence and during the continuance of an Event of Default, no Loan
Party shall enter into any new lease or agreement (whether oral or written) for
Real Property (i) to change the location of the headquarters or the chief
executive office of a Loan Party or (ii) where Collateral is stored or located
within the United States unless and until, in each case, a Collateral Access
Agreement shall first have been obtained with respect to such location or Lender
has agreed in writing that no such Collateral Access Agreement shall be
required.

 

6.36         Post-Closing Obligations. Within 30 days after the Effective Date,
the Loan Parties shall have delivered or caused to be delivered to Lender,
copies of the applicable endorsements of insurance reflecting Lender as
additional insured and as lender loss payee on all insurance policies pursuant
to Section 6.9 Inspection; Collateral Exam; Inventory, Equipment and Accounts
Receivable.

 

7.Default

 

7.1Events of Default

 

Time is of the essence of this Agreement. The occurrence of any of the following
events shall constitute a default under this Agreement and under the Loan
Documents and shall be termed an “Event of Default”:

 

a.           Default in the payment when due of any amount payable by the Loan
Parties hereunder or under the Loan Documents.

 

58 

 

 

 

b.           Any representation, warranty, or financial statement made by or on
behalf of any Loan Party in any of the Loan Documents, or any document
contemplated by the Loan Documents, is materially false or materially misleading
when made or deemed made.

 

c.           Default in the performance or observance by any Loan Party of any
term, covenant or agreement contained in this Agreement or any other Loan
Document.

 

d.           Any indebtedness of the Loan Parties or Subsidiaries in an
aggregate amount in excess of one million five hundred thousand dollars
($1,500,000) under any note, indenture or any other debt instrument is
accelerated, excluding this Loan.

 

e.           Default or an event which, with the passage of time or the giving
of notice or both, would constitute a default, by the Loan Parties or
Subsidiaries, having an aggregate liability to the Loan Parties in excess of one
million five hundred thousand dollars ($1,500,000), occurs on any note,
indenture, contract, agreement or any other debt instrument.

 

f.            Any Loan Party (i) ceases or fails to be solvent, or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due; (ii) voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any bankruptcy proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing.

 

g.           (i) Any involuntary bankruptcy proceeding is commenced or filed
against any Loan Party, or any writ, judgment, warrant of attachment, warrant of
execution or similar process is issued or levied against a substantial part of
any Loan Party’s properties, and such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, warrant of execution
or similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) any Loan Party admits the material
allegations of a petition against it in any bankruptcy proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any bankruptcy
proceeding; or (iii) any Loan Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor) or other similar Person for itself or a substantial portion of its
property or business.

 

h.           Any judgment or regulatory fine is entered against any Loan Party
which could be reasonably expected to have a Material Adverse Effect.

 

i.            The Collateral Documents shall cease to be in full force and
effect; or any Loan Party, any officer, director or manager of any Loan Party,
or the members or shareholders of any Loan Party or any person by, through or on
behalf of any Loan Party or said officers, directors, managers, members or
shareholders shall contest the validity or enforceability of any Collateral
Document or any other Loan Document.

 

j.            Any sale, assignment or transfer, in whole or in part, of the Real
Property subject to the Real Property Security Documents.

 

59 

 

 

 

k.           Any of the preceding events occurs with respect to any Guarantor of
any of the Obligations, any Guarantor revokes or disputes the validity of, or
liability under, the Guarantee or any other guarantee of the Obligations.

 

l.            Default occurs or any Loan Party fails to comply with any term in
any Hedging Transaction Documents which would result in a Termination Event (as
defined thereunder) or any other event in which the obligations thereunder are
automatically accelerated or accelerated upon the election of Lender or any of
Lender’s Affiliates, as the case may be.

 

7.2Cure Periods

 

Borrowers shall not be entitled to any notice of an Event of Default. Borrowers
shall not have any right to cure any Event of Default under Sections 7.1(a),
(f), (g), (h), (i), or (j). For any other Event of Default, Borrowers may cure
such default within ten (10) Banking Business Days of the occurrence of the
default, or if it is commercially unreasonable to cure such default within ten
Banking Business Days and with Lender's consent, within such longer period of
time as is reasonably necessary to accomplish the cure, provided (i) Borrowers
promptly commence such cure, (ii) such cure period does not exceed 90 days under
any circumstances, and (iii) Borrowers shall pay to Lender all of Lender’s
reasonable costs to confirm that the Event of Default has been cured. If an
Event of Default is cured, provided Borrowers immediately pay all of Lender’s
reasonable enforcement costs, including attorneys’ fees, incurred through the
date Lender received notice of the cure, Lender shall cease its enforcement
actions and remedies, including any acceleration remedy provided herein or
elsewhere in the Loan Documents, and the parties shall proceed under the Loan
Documents as if no default has occurred. Notwithstanding Lender’s obligation to
terminate its remedies upon a cure as set forth above, Lender shall have no
obligation to suspend or delay its enforcement of its rights and remedies under
the Loan Documents and at law during any applicable cure period after the
expiration of the initial ten Banking Business Days. In no event shall Borrowers
have the right to cure Events of Default more than three times during the term
of this Agreement.

 

An Event of Default in respect of any default subject to cure shall not exist
during any applicable cure period. If the cure period expires without Borrowers
having cured the Event of Default and the Event of Default is not waived, the
Event of Default shall be deemed to have occurred as of the date the event or
omission giving rise to the Event of Default first occurred. Furthermore, if
during the cure period any proceeding is commenced or petition filed under any
bankruptcy or insolvency law by or against Borrowers, the cure period shall
terminate upon such commencement or filing and the Event of Default shall be
deemed to have occurred as of the date the event or omission giving rise to the
Event of Default first occurred.

 

7.3No Waiver of Event of Default

 

No course of dealing or delay or failure to assert any Event of Default shall
constitute a waiver of that Event of Default or of any prior or subsequent Event
of Default.

 

60 

 

 

 

8.Remedies

 

8.1Remedies upon Event of Default

 

Upon the occurrence of an Event of Default, and at any time thereafter, all or
any portion of the Obligations due or to become due from the Loan Parties to
Lender, whether arising under this Agreement, the Promissory Note, or otherwise,
at the option of Lender and without notice to the Loan Parties of the exercise
of such option (and automatically upon any Event of Default under Sections 7.1f
or 7.1g), shall accelerate and become at once due and payable in full, and
Lender shall have all rights and remedies created by or arising from the Loan
Documents, and all other rights and remedies existing at law, in equity, or by
statute.

 

Additionally, Lender shall have the right, immediately and without prior notice
or demand, to set off against the Obligations, whether or not due, all money and
other amounts owed by Lender in any capacity to the Loan Parties, including,
without limitation, checking accounts, savings accounts, and other depository
accounts, and Lender shall be deemed to have exercised such right of setoff and
to have made a charge against any such money or amounts immediately upon
occurrence of an Event of Default, even though such charge is entered on
Lender’s books subsequently thereto.

 

8.2Rights and Remedies Cumulative

 

The rights and remedies conferred herein and in the other Loan Documents are
cumulative and not exclusive of any other rights or remedies and shall be in
addition to every other right, power, and remedy that Lender may have, whether
specifically granted herein or hereafter existing at law, in equity, or by
statute. Any and all such rights and remedies (subject to any applicable cure
period to which the Loan Parties are entitled) may be exercised from time to
time and as often and in such order as Lender may deem expedient, whether or not
the Obligations shall be due and payable and whether or not Lender shall have
instituted any suit for collection, foreclosure, or other action under or in
connection with the Loan Documents.

 

8.3No Waiver of Rights

 

No delay or omission in the exercise or pursuance by Lender of any right, power,
or remedy shall impair any such right, power, or remedy or shall be construed to
be a waiver thereof.

 

9.Reserved

 

10.General Provisions

 

10.1Governing Agreement

 

Except with respect to any Hedging Transaction Documents, in the event of
conflict or inconsistency between this Agreement and the other Loan Documents,
the terms, provisions and intent of this Agreement shall govern.

 

61 

 

 

10.2Loan Parties’ Obligations Cumulative

 

Every obligation, covenant, condition, provision, warranty, agreement,
liability, and undertaking of the Loan Parties contained in the Loan Documents
shall be deemed cumulative and not in derogation or substitution of any of the
other obligations, covenants, conditions, provisions, warranties, agreements,
liabilities, or undertakings of the Loan Parties contained herein or therein.

 

10.3Co-Borrowers

 

All obligations of Borrowers under this Agreement and the Loan Documents shall
be joint and several. Each reference to Borrowers in the Loan Documents shall be
deemed to refer to each Borrower individually and collectively and each
obligation to be performed by Borrowers hereunder shall be performed by each
Borrower.

 

Each of the Borrowers hereby irrevocably appoints the other as its agent and
attorney-in-fact for all purposes related to the Loan Documents, including,
without limitation, making requests for advances, giving and receiving of
notices and other communications, and the making of all certifications and
reports required pursuant to the Loan Documents. The action of any of the
Borrowers with respect to any advance and the requests, notices, reports and
other materials submitted by any of the Borrowers shall bind each of the
Borrowers.

 

Lender shall have no responsibility to inquire into the apportionment,
allocation or disposition of any advances.

 

Each of the Borrowers hereby agrees to indemnify Lender and to hold Lender
harmless, pursuant to Section 10.12 Indemnification, from and against any and
all liabilities and damages (including contract, tort and equitable claims)
which may be awarded against Lender, and for all reasonable attorneys fees,
legal expenses and other expenses incurred in defending such claims, arising
from or related in any manner to the joint nature of the borrowings hereunder or
the status of Borrowers as co-borrowers.

 

Each of the Borrowers represents and warrants that each of the Borrowers is
engaged in operations that require financing on such a joint basis with each
other and that each of the Borrowers will derive benefit, directly or
indirectly, from the advances made under this Agreement.

 

Each of the Borrowers shall be a direct, primary and independent obligor and
shall not be a guarantor, accommodation party or other Person secondarily liable
for the Loan, on the Promissory Note, or under any of the Loan Documents.

 

10.4Payment of Expenses and Attorney’s Fees

 

The Loan Parties shall pay all reasonable expenses of Lender relating to the
negotiation, drafting of documents, documentation of the Loan, and
administration and supervision of the Loan, including, without limitation, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses, whether incurred in making the Loan, in future amendments or
modifications to the Loan Documents, or in ongoing administration and
supervision of the Loan.

 

62 

 

 

Upon occurrence of an Event of Default which has not been waived or timely
cured, the Loan Parties agree to pay appraisal fees, environmental inspection
fees and field examination expenses upon request of Lender, and all costs and
expenses, including reasonable attorney fees and legal expenses, incurred by
Lender in enforcing, or exercising any remedies under, the Loan Documents, and
any other rights and remedies.

 

The Loan Parties agree to pay all expenses, including reasonable attorney fees
and legal expenses, incurred by Lender in any bankruptcy proceedings of any type
involving the Loan Parties, the Loan Documents, including, without limitation,
expenses incurred in modifying or lifting the automatic stay, determining
adequate protection, use of cash collateral or relating to any plan of
reorganization.

 

10.5Right to Perform for Borrowers

 

During the existence of an Event of Default, Lender may, in its sole discretion
and without any duty to do so, elect to discharge taxes, tax Liens, security
interests, or any other Lien upon any property or asset of the Loan Parties, to
pay any filing, recording, or other charges payable by the Loan Parties, or to
perform any other obligation of the Loan Parties under this Agreement or under
the other Loan Documents.

 

10.6Assignability

 

No Loan Party may assign or transfer any of the Loan Documents and any such
purported assignment or transfer is void. Lender may assign or transfer any of
the Loan Documents with the consent of Borrowers, which consent shall not be
unreasonably withheld or delayed; provided, however, that no consent of
Borrowers shall be required (a) so long as an Event of Default has occurred and
is continuing; (b) for Lender to pledge or assign a security interest in all or
any portion of its rights under this Agreement, the Promissory Note or any other
Loan Document to secure obligations of Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or Federal Home Loan
Bank; or (c) for Lender to assign or transfer any of the Loan Documents to an
Affiliate of Lender. Funding of the Loan may be provided by an Affiliate of
Lender.

 

10.7Third Party Beneficiaries

 

The Loan Documents are made for the sole and exclusive benefit of the Loan
Parties and Lender and are not intended to benefit any other third party. No
third party may claim any right or benefit or seek to enforce any term or
provision of the Loan Documents.

 

10.8Governing Law

 

The Loan Documents shall be governed by and construed in accordance with the
laws of the State of Utah, excluding conflict of law provisions that would
result in the application of any law other than the laws of the State of Utah,
and except to the extent that any such document expressly provides otherwise.

 

63 

 

 

10.9Severability of Invalid Provisions

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10Interpretation of Agreement

 

The article and section headings in this Agreement are inserted for convenience
only and shall not be considered part of this Agreement nor be used in its
interpretation.

 

All references in this Agreement to the singular shall be deemed to include the
plural when the context so requires, and vice versa. References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.

 

10.11Survival and Binding Effect of Representations, Warranties, and Covenants

 

All agreements, representations, warranties, and covenants made herein by the
Loan Parties shall survive the execution and delivery of this Agreement and
shall continue in effect so long as any obligation to Lender contemplated by
this Agreement is outstanding and unpaid, notwithstanding any termination of
this Agreement. All agreements, representations, warranties, and covenants made
herein by the Loan Parties shall survive any bankruptcy proceedings involving
the Loan Parties. All agreements, representations, warranties, and covenants in
this Agreement shall bind the party making the same, its successors and, in
Lender’s case, assigns, and all rights and remedies in this Agreement shall
inure to the benefit of and be enforceable by each party for whom made, their
respective successors and, in Lender’s case, assigns.

 

10.12Indemnification

 

Each Loan Party hereby agrees to indemnify Lender for all liabilities and
damages (including contract, tort and equitable claims) which may be awarded to
third parties against Lender, and for all reasonable attorneys fees, legal
expenses and other expenses incurred in defending such claims, arising from or
relating in any manner to the negotiation, execution or performance by Lender of
the Loan Documents (including all reasonable attorneys fees, legal expenses and
other expenses incurred in defending any such claims brought by the Loan Parties
if the Loan Parties do not prevail in such actions), excluding only breach of
contract, gross negligence, and willful misconduct by Lender. Lender shall have
the sole and complete control of the defense of any such claims and is hereby
authorized to settle or otherwise compromise any such claims as Lender in good
faith determines shall be in the best interests of Lender.

 

64 

 

 

10.13Environmental Indemnification

 

Each Loan Party shall indemnify Lender for any and all claims and liabilities,
and for damages which may be awarded or incurred by Lender, and for all
reasonable attorney fees, legal expenses, and other out-of-pocket expenses
arising from or related in any manner, directly or indirectly, to (i) Hazardous
Materials located on, in, or under the Real Property; (ii) any Environmental
Condition on, in, or under the Real Property; (iii) any material violation of or
non compliance with any Environmental Health and Safety Law; (iv) any material
breach or violation of Section 5.11 Environmental Representations and Warranties
and/or Section 6.13 Environmental Covenants; and/or (v) any activity or
omission, whether occurring on or off the Real Property, whether prior to or
during the term of the loans secured hereby, and whether by the Loan Parties or
any other Person, relating to Hazardous Materials or an Environmental Condition.
The indemnification obligations of the Loan Parties under this Section shall
survive any reconveyance, release, or foreclosure of the Real Property, any
transfer in lieu of foreclosure, and satisfaction of the obligations secured
hereby.

 

Lender shall have the sole and complete control of the defense of any such
claims. Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

 

10.14Interest on Expenses and Indemnification, Order of Application

 

All expenses, out-of-pocket costs, attorneys fees and legal expenses, amounts
advanced in performance of obligations of the Loan Parties, and indemnification
amounts owing by the Loan Parties to Lender under or pursuant to this Agreement
and any other Loan Document shall be due and payable upon demand. If not paid
upon demand, all such obligations shall bear interest at the Default Rate from
the date of disbursement until paid to Lender, both before and after judgment.
Lender is authorized to disburse funds under the Revolving Loan for payment of
all such obligations.

 

All payments and recoveries shall be applied to payment of the foregoing
obligations, the Promissory Note, and all other amounts owing to Lender by
Borrowers in such order and priority as set forth in this Agreement.

 

10.15Limitation of Consequential Damages

 

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to the Loan Parties for consequential damages
arising from or relating to any breach of contract, tort, or other wrong in
connection with the negotiation, documentation, administration or collection of
the Loan.

 

10.16Waiver and Release of Claims

 

Each Loan Party hereby (i) represents that neither the Loan Parties nor any
Affiliate or principal of the Loan Parties have any defenses to or setoffs
against any obligations owing by the Loan Parties, or by the Loan Parties’
Affiliates or principals, to Lender or Lender’s Affiliates, nor any claims
against Lender or Lender’s Affiliates for any matter whatsoever, related or
unrelated to the Loan Documents or any Obligations, and (ii) releases Lender and
Lender’s Affiliates, officers, directors, employees, representatives and agents
from all claims, causes of action, and costs, in law or equity, known or
unknown, whether or not matured or contingent, existing as of the date hereof
that the Loan Parties have or may have by reason of any matter of any
conceivable kind or character whatsoever, related or unrelated to the Loan,
including the subject matter of the Loan Documents. The foregoing release does
not apply, however, to claims for future performance of express contractual
obligations that mature after the date hereof that are owing to the Loan Parties
by Lender or Lender’s Affiliates. The Loan Parties acknowledge that Lender has
been induced to enter into or continue the obligations by, among other things,
the waivers and releases in this Section.

 

65 

 

 

10.17Revival Clause

 

If the incurring of any debt by any Loan Party or the payment of any money or
transfer of property to Lender by or on behalf of the Loan Parties should for
any reason subsequently be determined to be “voidable” or “avoidable” in whole
or in part within the meaning of any state or federal law (collectively
“voidable transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of the Loan Parties, and each of them, shall
automatically be revived, reinstated and restored and shall exist as though the
voidable transfers had never been made.

 

10.18Jury Trial Waiver, Arbitration, and Class Action Waiver

 

This Section contains a jury waiver, arbitration clause, and a class action
waiver. READ IT CAREFULLY.

 

a.           Jury Trial Waiver. As permitted by applicable law, the Loan Parties
and Lender each waive their respective rights to a trial before a jury in
connection with any Dispute (as “Dispute” is hereinafter defined), and Disputes
shall be resolved by a judge sitting without a jury. If a court determines that
this provision is not enforceable for any reason and at any time prior to trial
of the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order compelling arbitration and staying or dismissing such litigation
pending arbitration (“Arbitration Order”).

 

b.           Arbitration. If a claim, dispute, or controversy arises between the
Loan Parties and Lender with respect to the Loan Documents, or any other
agreement or business relationship between the Loan Parties and Lender whether
or not related to the subject matter of this Agreement (all of the foregoing, a
“Dispute”), and only if a jury trial waiver is not permitted by applicable law
or ruling by a court, any of the parties may require that the Dispute be
resolved by binding arbitration before a single arbitrator at the request of any
party. By agreeing to arbitrate a Dispute, the Loan Parties and Lender give up
any right they may have to a jury trial, as well as other rights they would have
in court that are not available or are more limited in arbitration, such as the
rights to discovery and to appeal.

 

66 

 

 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations the
parties have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, including but
not limited to the validity, enforceability, meaning, or scope of this
arbitration provision, and including a dispute based on or arising from an
alleged tort or matters involving either the Loan Parties’ or Lender’s
employees, agents, Affiliates, or assigns of a party. However, Disputes do not
include the validity, enforceability, meaning, or scope of this arbitration
provision and such matters may be determined only by a court. If a third party
is a party to a Dispute, the Loan Parties and Lender each will consent to
including the third party in the arbitration proceeding for resolving the
Dispute with the third party. Venue for the arbitration proceeding shall be at a
location determined by mutual agreement of the parties or, if there is no
agreement, in Salt Lake City, Utah.

 

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator will (i) hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment, (ii) will render a decision and any award applying
applicable law, (iii) give effect to any limitations period in determining any
Dispute or defense, (iv) enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppel, if applicable, (v) with regard to motions and
the arbitration hearing, apply rules of evidence governing civil cases, and (vi)
apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if Administrator has no such rules, then the
JAMS arbitration appellate rules shall apply.

 

67 

 

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. The provisions of this arbitration provision shall survive any termination,
amendment, or expiration of this Agreement. If the terms of this provision vary
from the Administrator’s rules, this arbitration provision shall control.

 

c.           Class Action Waiver. The Loan Parties and Lender each waive the
right to litigate in court or arbitrate any claim or Dispute as a class action,
either as a member of a class or as a representative, or to act as a private
attorney general.

 

d.           Reliance. Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.

 

10.19Consent to Utah Jurisdiction and Exclusive Jurisdiction of Utah Courts

 

The Loan Parties and Lender each acknowledge that by execution and delivery of
the Loan Documents the parties hereto have transacted business in the State of
Utah and the parties hereto voluntarily submit to, consent to, and waive any
defense to the jurisdiction of courts located in the State of Utah as to all
matters relating to or arising from the Loan Documents and/or the transactions
contemplated thereby. EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER AND EXCEPT
AS PROVIDED IN THE ARBITRATION PROVISIONS ABOVE, THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY
AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES, ARISING UNDER OR RELATING TO THE
LOAN DOCUMENTS AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY. NO LAWSUIT,
PROCEEDING, OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THE LOAN DOCUMENTS
AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY MAY BE COMMENCED OR PROSECUTED IN
ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER.

 

10.20Joint and Several Liability

 

Each Loan Party shall be jointly and severally liable for all obligations and
liabilities arising under the Loan Documents.

 

10.21Savings Clause

 

In any action or proceeding involving any state corporate law or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Loan Party, or the
validity and enforceability of any security interest, lien or other encumbrance,
would otherwise be held or determined to be avoidable, invalid or unenforceable
but for the application of this Section, then, notwithstanding any other
provision of the Loan Documents to the contrary, without any further action by
the Loan Parties or Lender, the amount of such obligations shall be
automatically limited and reduced to the highest amount that would not cause
such obligations to be voidable, invalid or unenforceable, and any such security
interest, lien or encumbrance shall limited to the maximum extent not subject to
being voidable, invalid or enforceable, and the Loan Documents shall be deemed
automatically amended accordingly.

 

68 

 

 

 

This Section is intended solely to preserve the rights of Lender to the maximum
extent not subject to avoidance, invalidity or unenforceability, and no Loan
Party or other Person shall have any right or claim under this Section.

 

10.22No Partnership or Joint Venture

 

This Agreement is not intended to create and shall not be interpreted to create
any partnership or joint ventures between or among Lender and the Loan Parties.

 

10.23Notices

 

All notices or demands by any party to this Agreement shall, except as otherwise
provided herein or in any Hedging Transaction Documents, be in writing and may
be sent by certified mail, return receipt requested. Notices so mailed shall be
deemed received when deposited in a United States post office box, postage
prepaid, properly addressed to the party hereto at the mailing addresses stated
herein or to such other addresses as any party hereto may from time to time
specify in writing. Any notice so addressed and otherwise delivered shall be
deemed to be given when actually received by the addressee. Notices concerning
any Hedging Transaction Documents shall be provided as set forth therein.

 

Mailing addresses:     Lender:         Zions First National Bank   Corporate
Banking Group   One South Main, Suite 300   Salt Lake City, Utah  84133  
Attention: Michael R. Brough     Senior Vice President       With a copy to:    
  Holland & Hart LLP   222 South Main Street, Suite 2200   Salt Lake City, Utah
84101   Attention: Scott R. Irwin, Esq.       With respect to all Borrowers:    
  c/o Clarus Corporation   2084 East 3900 South   Salt Lake City, Utah 84124  
Attention: Aaron J. Kuehne     Chief Financial Officer

 

69 

 

 

With a copy to:       Kane Kessler, P.C.   666 Third Avenue, 23rd Floor   New
York, New York 10017   Attention: Robert L. Lawrence, Esq.

 

10.24Duplicate Originals; Counterpart Execution; Electronic Copies

 

Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument. Any of the Loan Documents may be
executed in several counterparts, without the requirement that all parties sign
each counterpart. Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument. Receipt by
Lender and the Loan Parties of an executed copy of this Agreement by facsimile
or electronic mail shall constitute conclusive evidence of execution and
delivery of this Agreement by the signatory thereto.

 

Furthermore, Lender shall be entitled, in its sole discretion, to image or make
copies of all or any selection of the agreements, instruments, documents, and
items and records governing, arising from or relating to the Loan, including,
without limitation, this Agreement and the other Loan Documents, and Lender may
destroy (other than any promissory note) or archive the paper originals. Each of
the Borrowers hereto (i) waives any right to insist or require that Lender
produce paper originals (other than in respect of any promissory note), (ii)
agrees that such images shall be accorded the same force and effect as the paper
originals (other than negotiability in respect of any promissory note), (iii)
agrees that Lender is entitled to use such images in lieu of destroyed or
archived originals for any purpose (other than negotiability in respect of any
promissory note), including as admissible evidence in any demand, presentment or
other proceedings, and (iv) further agrees that any executed facsimile (faxed),
scanned, or other imaged copy of this Agreement or any other Loan Document shall
be deemed to be of the same force and effect as the original manually executed
document (other than negotiability in respect of any promissory note).

 

10.25Disclosure of Financial and Other Information

 

The Loan Parties hereby consent to Lender disclosing to any other lender who may
participate in the Loan any and all information, knowledge, reports, and
records, including, without limitation, financial statements, relating in any
manner whatsoever to the Loan and the Loan Parties; provided, however, that
Lender shall take reasonable steps to ensure the confidentiality of any
documents or information that may be disclosed pursuant to this Section 10.25,
including maintaining the confidentiality thereof as required by laws, rules and
regulations, including the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended.

 

70 

 

 

 

10.26Integrated Agreement and Subsequent Amendment

 

The Loan Documents constitute the entire agreement between Lender and the Loan
Parties, and may not be altered or amended except by written agreement signed by
Lender and the Loan Parties. PURSUANT TO UTAH CODE SECTION 25-5-4, THE LOAN
PARTIES ARE NOTIFIED THAT THESE AGREEMENTS ARE A FINAL EXPRESSION OF THE
AGREEMENT BETWEEN LENDER AND THE APPLICABLE LOAN PARTIES, AND THESE AGREEMENTS
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

 

All prior and contemporaneous agreements, arrangements and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

 

This Agreement restates, replaces and supersedes in its entirety, but does not
extinguish or novate, the Second A&R Loan Agreement.

 

[Signatures Pages Follow]

 

71 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and becomes effective as of
the Effective Date.

 

  Lender:       ZB, N.A. dba Zions First National Bank         By: /s/ Michael
R. Brough   Name: Michael R. Brough   Title: Senior Vice President

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

Signature Pages

 

 

 

 

  Borrowers:       Black Diamond Equipment, Ltd.       By: /s/ Aaron J. Kuehne  
Name: Aaron J. Kuehne   Title: Chief Financial Officer and Secretary        
Black Diamond Retail, Inc.         By: /s/ Aaron J. Kuehne   Name: Aaron J.
Kuehne   Title: Chief Financial Officer and Secretary         Clarus Corporation
        By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title: Chief Financial
Officer and Chief Administrative Officer         Everest/Sapphire Acquisition,
LLC         By: /s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title: Secretary
and Treasurer         BD North American Holdings, LLC         By: /s/ Aaron J.
Kuehne   Name: Aaron J. Kuehne   Title: Treasurer

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

Signature Pages

 

 

 

 

  BD European Holdings, LLC         By: /s/ Aaron J. Kuehne   Name: Aaron J.
Kuehne   Title: Secretary and Treasurer         PIEPS Service, LLC         By:
/s/ Aaron J. Kuehne   Name: Aaron J. Kuehne   Title: Secretary and Treasurer    
    Sierra Bullets, L.L.C.         By: /s/ Aaron J. Kuehne   Name: Aaron J.
Kuehne   Title: Secretary

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

Signature Pages

 

 

 